Exhibit 10.21

 

LOAN AGREEMENT

 

BETWEEN

 

KOSS CORPORATION,

a Delaware corporation

 

AND

 

HARRIS N.A.,

a national banking association

 

FEBRUARY 16, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1 DEFINITIONS

1

1.1

Defined Terms

1

1.2

Accounting Terms

10

1.3

Other Terms Defined in UCC

10

1.4

Other Interpretive Provisions

10

Section 2 COMMITMENT OF THE BANK; BORROWING PROCEDURES; PAYMENTS

11

2.1

Commitments

11

2.2

Borrowing Procedures

12

2.3

Loan Account

15

2.4

Discretionary Disbursements

15

2.5

Notes

15

2.6

Revolving Loan Principal Payments

15

2.7

Taxes

16

2.8

Compliance with Bank Regulatory Requirements; Increased Costs

17

Section 3 INTEREST RATE, FEES AND EXPENSES

17

3.1

Interest Rates

17

3.2

Default Rate

17

3.3

Interest Payment Dates

17

3.4

Computations

18

3.5

Letter of Credit Fees

18

3.6

Non-Use Fee

18

3.7

Costs, Fees and Expenses

18

Section 4 CONDITIONS OF BORROWING

19

4.1

Loan Documents

19

4.2

Event of Default

20

4.3

Banking Relationship

20

4.4

Reimbursement of Expenses

20

4.5

Material Adverse Effect

20

4.6

Litigation

20

4.7

Representations and Warranties

20

Section 5 REPRESENTATIONS AND WARRANTIES

20

5.1

Borrower Organization and Name

20

5.2

Authorization

21

5.3

Validity and Binding Nature

21

5.4

Ownership of Properties; Liens

21

5.5

Equity Ownership

21

5.6

Intellectual Property

21

5.7

Financial Statements

21

5.8

Litigation and Contingent Liabilities

21

5.9

Event of Default

22

5.10

Adverse Circumstances

22

5.11

Environmental Laws and Hazardous Substances

22

5.12

Solvency, etc.

22

5.13

ERISA Obligations

22

5.14

Labor Relations

23

 

--------------------------------------------------------------------------------


 

5.15

Lending Relationship

23

5.16

Business Loan

23

5.17

Taxes

23

5.18

Compliance with Regulation U

23

5.19

Governmental Regulation

23

5.20

Place of Business

24

5.21

Complete Information

24

Section 6 AFFIRMATIVE COVENANTS

24

6.1

Borrower Existence

24

6.2

Compliance With Laws

24

6.3

Payment of Taxes and Liabilities

25

6.4

Maintain Property

25

6.5

Maintain Insurance

25

6.6

ERISA Liabilities; Employee Plans

25

6.7

Intellectual Property

26

6.8

Notice of Proceedings

26

6.9

Notice of Event of Default or Material Adverse Effect

26

6.10

Environmental Matters

26

6.11

Further Assurances

27

6.12

Banking Relationship

27

6.13

Financial Statements and Books and Records

27

6.14

Reporting Requirements

27

6.15

Use of Proceeds

28

6.16

Other Reports

28

Section 7 NEGATIVE COVENANTS

28

7.1

Debt

28

7.2

Encumbrances

28

7.3

Transfer; Merger; Sales

29

7.4

Investments, Acquisitions, Loans and Advances

29

7.5

Intentionally Omitted

29

7.6

Transactions with Affiliates

29

7.7

Unconditional Purchase Obligations

29

7.8

Cancellation of Debt

29

7.9

Inconsistent Agreements

30

7.10

Use of Proceeds

30

7.11

Business Activities; Change of Legal Status and Organizational Documents

30

Section 8 FINANCIAL COVENANTS

30

8.1

Tangible Net Worth

30

8.2

Liabilities to Tangible Net Worth

30

8.3

Interest Coverage Ratio

30

Section 9 EVENTS OF DEFAULT

30

9.1

Nonpayment of Obligations

30

9.2

Misrepresentation

31

9.3

Nonperformance

31

9.4

Default under Loan Documents

31

9.5

Default under Other Debt

31

 

ii

--------------------------------------------------------------------------------


 

9.6

Other Material Obligations

31

9.7

Bankruptcy, Insolvency, etc.

31

9.8

Judgments

32

9.9

Change in Control

32

9.10

Material Adverse Effect

32

Section 10 REMEDIES

32

10.1

Rights and Remedies

32

10.2

No Waiver

32

Section 11 MISCELLANEOUS

33

11.1

Entire Agreement

33

11.2

Amendments

33

11.3

Waiver of Defenses

33

11.4

Forum Selection and Consent to Jurisdiction

33

11.5

Waiver of Jury Trial

34

11.6

Assignability

34

11.7

Confidentiality

34

11.8

Binding Effect

35

11.9

Governing Law

35

11.10

Enforceability

35

11.11

Survival of Borrower Representations

35

11.12

Extensions of Bank’s Commitment

35

11.13

Time of Essence

36

11.14

Counterparts; Facsimile Signatures

36

11.15

Notices

36

11.16

Release of Claims Against Bank

37

11.17

Costs, Fees and Expenses

37

11.18

Indemnification

38

11.19

Revival and Reinstatement of Obligations

39

11.20

Customer Identification — USA PATRIOT Act Notice

39

 

iii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This LOAN AGREEMENT dated as of February 16, 2009 (the “Agreement”), is executed
by and between KOSS CORPORATION, a Delaware corporation (the “Borrower”) which
has its chief executive office located at 4129 North Port Washington Avenue,
Milwaukee, Wisconsin 53212, and HARRIS N.A., a national banking association (the
“Bank”), whose address is 111 West Monroe Street, Chicago, Illinois 60603.

 

RECITALS:

 

The Borrower desires to borrow funds and obtain other financial accommodations
from the Bank.

 

Pursuant to the Borrower’s request, the Bank is willing to extend such financial
accommodations to the Borrower under the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower agrees to borrow from the Bank, and
the Bank agrees to lend to the Borrower, subject to and upon the following terms
and conditions:

 

AGREEMENTS:

 


SECTION 1                                             DEFINITIONS.


 


1.1                                 DEFINED TERMS.  FOR THE PURPOSES OF THIS
AGREEMENT, THE FOLLOWING CAPITALIZED WORDS AND PHRASES SHALL HAVE THE MEANINGS
SET FORTH BELOW.


 

“Affiliate” of any person or entity shall mean (a) any other person or entity
which, directly or indirectly, controls or is controlled by or is under common
control with such person or entity, (b) any officer or director of such entity,
and (c) with respect to the Bank, any entity administered or managed by the
Bank, or an Affiliate or investment advisor thereof and which is engaged in
making, purchasing, holding or otherwise investing in commercial loans.  A
person or entity shall be deemed to be “controlled by” any other person or
entity if such person or entity possesses, directly or indirectly, power to
direct or cause the direction of the management and policies of such person or
entity whether by contract, ownership of voting securities, membership interests
or otherwise.

 

“Applicable Interest Rate” shall mean, as to the Revolving Loans, a per annum
rate of interest equal to the Prime Rate (and with respect to each LIBOR Loan,
such LIBOR Rate for the applicable Interest Period).

 

“Applicable L/C Fee” shall mean, one and one quarter percent (1.25%).

 

--------------------------------------------------------------------------------


 

“Applicable Non-Use Fee” shall mean 0.15% per annum.

 

“Bank Product Agreements” shall mean those certain agreements entered into from
time to time by the Borrower or any Subsidiary with the Bank or any Affiliate of
the Bank concerning Bank Products.

 

“Bank Product Obligations” shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower or any
Subsidiary to the Bank or any Affiliate of the Bank pursuant to or evidenced by
the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.

 

“Bank Products” shall mean any service or facility extended to the Borrower or
any Subsidiary by the Bank or any Affiliate of the Bank, including but not
limited to:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedging Agreements.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois.

 

“Capital Lease” shall mean a lease of any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible, by a lessee
that is, or should be, in accordance with Financial Accounting Standards Board
Statement No. 13, as amended from time to time, or, if such statement is not
then in effect, such statement of GAAP as may be applicable, recorded as a
“capital lease” on the financial statements of the lessee prepared in accordance
with GAAP.

 

“Capital Securities” shall mean all shares, interests, participations or other
equivalents (however designated, whether voting or non-voting) of capital,
whether now outstanding or issued or acquired after the date hereof, including
common shares, preferred shares, membership interests in a limited liability
company, limited or general partnership interests in a partnership or any other
equivalent of such ownership interest.

 

“Capitalized Lease Obligations” shall mean all rental obligations as lessee
under a Capital Lease which are or will be required to be capitalized on the
books of the lessee.

 

“Change in Control” “Change in Control” shall mean the occurrence of any of the
following events: (a) the Control Group ceases to collectively own, directly or
indirectly, legally and beneficially, at least 51% of the outstanding Capital
Securities of the Borrower having voting rights in the election of directors
under normal circumstances or (b) a majority of the members of the Board of
Directors of the Borrower shall cease to be Continuing Members.

 

2

--------------------------------------------------------------------------------


 

“Confidential Information” shall mean all information provided by the Borrower
or any of its Affiliates to the Bank including, without limitation, any and all
financial information prepared on a pro forma basis, but excluding all
information that is available to the Bank on a non-confidential basis prior to
disclosure by the Borrower or any of its Affiliates or from any other natural or
legal person on behalf of the Borrower.

 

“Continuing Member” shall mean a member of the Board of Directors of the
Borrower who either (i) was member of the Borrower’s Board of Directors on the
day before the date hereof and has been such continuously thereafter or
(ii) became a member of such Board of Directors on or after the date hereof and
whose election or nomination for election was approved by a vote of the majority
of the Continuing Members then members of the Borrower’s Board of Directors.

 

“Control Group” shall mean (a) the Current Ownership; (b) spouses (including
surviving spouses), lineal descendants and spouses (including surviving spouses)
of lineal descendents of Current Ownership; (c) the estates or legal
representatives of the natural or legal persons named in clauses (a) or (b);
(d) any trust, custodianship or other fiduciary arrangement in respect of which
one or more members of Current Ownership (i) are the principal beneficiaries and
(ii) constitute a majority of the trustees, custodians or other fiduciaries with
voting power over such trust, custodianship or other fiduciary arrangement; and
(e) a voting trust, a majority of whose trustee(s) is (are) member(s) of the
Current Ownership, if a majority of the holders of voting trust certificates are
members of the Current Ownership.  For purposes of this definition, “lineal
descendents” shall include adopted persons who are twelve years of age or under
at the time of adoption.

 

“Current Ownership” shall mean the Person or Persons who, as of the date of this
Agreement, collectively own and control, directly or indirectly, legally and
beneficially, at least 50% of the outstanding Capital Securities of the Borrower
having voting rights in the election of directors in normal circumstances.

 

“Debt” shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person; (b) all borrowed money of such Person (including principal,
interest, fees and charges), whether or not evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations to pay the deferred purchase
price of property or services; (d) all obligations, contingent or otherwise,
with respect to the maximum face amount of all letters of credit (whether or not
drawn), bankers’ acceptances and similar obligations issued for the account of
such Person, and all unpaid drawings in respect of bankers’ acceptances and
similar obligations; (e) all indebtedness secured by any Lien on any property
owned by such Person, whether or not such indebtedness has been assumed by such
Person (provided, however, if such Person has not assumed or otherwise become
liable in respect of such indebtedness, such indebtedness shall be deemed to be
in an amount equal to the fair market value of the property subject to such Lien
at the time of determination); (f) the aggregate amount of all Capitalized Lease
Obligations of such Person; (g) all Contingent Liabilities of such Person,
whether or not reflected on its balance sheet; (h) all Hedging Obligations of
such Person; (i) all Debt of any partnership of which such Person is a general
partner; and (j) all monetary obligations of such Person under (i) a so-called
synthetic, off-balance sheet or tax retention lease, or (ii) an agreement for
the use or possession of property creating obligations that do not appear on the
balance sheet of such Person but

 

3

--------------------------------------------------------------------------------


 

which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment). 
Notwithstanding the foregoing, Debt shall not include trade payables and accrued
expenses incurred by such Person in accordance with customary practices and in
the ordinary course of business of such Person.

 

“Default Rate” shall mean a per annum rate of interest equal to the Prime Rate
plus two percent (2%).

 

“Depreciation” shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on the
Borrower’s financial statements and determined in accordance with GAAP.

 

“EBITDA” shall mean, for any period, (a) the sum for such period of: (i) Net
Income, plus (ii) Interest Charges, plus (iii) federal and state income taxes,
plus (iv) Depreciation, plus (v) non-cash management compensation expense, plus
(vi) all other non-cash charges, minus (b) income or loss attributable to equity
in any Subsidiary, in each case to the extent included in determining Net Income
for such period.

 

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including, without limitation, those pension, profit-sharing and
retirement plans of the Borrower described from time to time in the financial
statements of the Borrower and any pension plan, welfare plan, Defined Benefit
Pension Plans (as defined in ERISA) or any multi-employer plan, maintained or
administered by the Borrower or to which the Borrower is a party or may have any
liability or by which the Borrower is bound.

 

“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Event of Default” shall mean any of the events or conditions which are set
forth in Section 9 hereof.

 

“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial

 

4

--------------------------------------------------------------------------------


 

Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the U.S. accounting profession), which are
applicable to the circumstances as of the date of determination, provided,
however, that interim financial statements or reports shall be deemed in
compliance with GAAP despite the absence of footnotes and fiscal year-end
adjustments as required by GAAP.

 

“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

“Hedging Agreements” shall mean any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

“Hedging Obligation” shall mean any liability under any Hedging Agreement.

 

“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
the Bank and any parent corporations, Affiliate or Subsidiary of the Bank, and
each of their respective officers, directors, employees, attorneys and agents,
and all of such parties and entities.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Interest Charges” shall mean, for any period, the sum of:  (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of Capitalized Lease Obligations with respect to that fiscal period that
should be treated as interest in accordance with GAAP.

 

“Interest Period” shall mean successive one, two or three month periods,
beginning and ending on the dates specified in the Revolving Note.

 

“Letter of Credit” and “Letters of Credit” shall mean, respectively, a letter of
credit and all such letters of credit issued by the Bank, in its sole
discretion, upon the execution and

 

5

--------------------------------------------------------------------------------


 

delivery by the Borrower and the acceptance by the Bank of a Master Letter of
Credit Agreement and a Letter of Credit Application, as set forth in
Section 2.1(b) of this Agreement.

 

“Letter of Credit Application” shall mean, with respect to any request for the
issuance of a Letter of Credit, a letter of credit application in the form being
used by the Bank at the time of such request for the type of Letter of Credit
requested.

 

“Letter of Credit Commitment” shall mean, at any time, an amount equal to the
Revolving Loan Commitment minus the aggregate amount of all Revolving Loans
outstanding.

 

“Letter of Credit Maturity Date” shall mean December 31, 2010.

 

“Letter of Credit Obligations” shall mean, at any time, an amount equal to the
aggregate of the original face amounts of all Letters of Credit minus the sum of
(i) the amount of any reductions in the original face amount of any Letter of
Credit which did not result from a draw thereunder, (ii) the amount of any
payments made by the Bank with respect to any draws made under a Letter of
Credit for which the Borrower has reimbursed the Bank, (iii) the amount of any
payments made by the Bank with respect to any draws made under a Letter of
Credit which have been converted to a Revolving Loan as set forth in
Section 2.1(b), and (iv) the portion of any issued but expired Letter of Credit
which has not been drawn by the beneficiary thereunder.  For purposes of
determining the outstanding Letter of Credit Obligations at any time, the Bank’s
acceptance of a draft drawn on the Bank pursuant to a Letter of Credit shall
constitute a draw on the applicable Letter of Credit at the time of such
acceptance.

 

“Letter of Credit Sublimit” shall mean, at any time, an amount equal to Ten
Million Dollars ($10,000,000).

 

“Liabilities” shall mean at all times all liabilities of the Borrower that would
be shown as such on a balance sheet of the Borrower prepared in accordance with
GAAP.

 

“LIBOR Loan” or “LIBOR Loans” shall mean that portion, and collectively those
portions, of the aggregate outstanding principal balance of the Loans that bear
interest at the LIBOR Rate.

 

“LIBOR Rate” shall mean a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Bank in its sole discretion), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or as LIBOR is
otherwise determined by the Bank in its sole and absolute discretion.  The
Bank’s determination of the LIBOR Rate shall be conclusive, absent manifest
error and shall remain fixed during such Interest Period.

 

6

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean each of the agreements, documents, instruments and
certificates set forth in Section 4.1 hereof, and any and all such other
instruments, documents, certificates and agreements from time to time executed
and delivered by the Borrower or any of its Subsidiaries for the benefit of the
Bank pursuant to any of the foregoing, and all amendments, restatements,
supplements and other modifications thereto.

 

“Loans” shall mean, collectively, all Revolving Loans made by the Bank to the
Borrower and all Letter of Credit Obligations under and pursuant to this
Agreement.

 

“LIBOR Rate” shall mean a per annum rate of interest equal to LIBOR for the
relevant Interest Period, plus one and one quarter percent (1.25%), which LIBOR
Rate shall remain fixed during such Interest Period.

 

“Master Letter of Credit Agreement” shall mean, at any time, with respect to the
issuance of Letters of Credit, a Master Letter of Credit Agreement in the form
being used by the Bank at such time.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, prospects,
condition (financial or otherwise) or results of operations of the Borrower
taken as a whole, (b) a material impairment of the ability of the Borrower to
perform any of the Obligations under any of the Loan Documents, or (c) a
material adverse effect on (i) the legality, validity, binding effect or
enforceability against the Borrower of any of the Loan Documents, (ii) under any
Loan Document, or (iii) the rights or remedies of the Bank under any Loan
Document.

 

“Net Income” shall mean, with respect to the Borrower and its Subsidiaries for
any period, the consolidated net income (or loss) of the Borrower and its
Subsidiaries for such period as determined in accordance with GAAP, excluding
any gains from the disposition of assets, any extraordinary gains and any gains
from discontinued operations.

 

“Non-Excluded Taxes” shall mean income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Bank as a result of a present or former connection between the
Bank and the jurisdiction of the governmental authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Bank having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document).

 

“Non-Use Fee” shall have the meaning set forth in Section 3.6 hereto.

 

“Obligations” shall mean the Loans, all interest accrued thereon (including
interest which would be payable as post-petition in connection with any
bankruptcy or similar proceeding, whether or not permitted as a claim
thereunder), any fees due the Bank hereunder, any expenses incurred by the Bank
hereunder and any and all other liabilities and obligations of the Borrower to
the Bank whether under this Agreement, under any other Loan Document or under
any other document or instrument executed and delivered to the Bank by the
Borrower, including, without

 

7

--------------------------------------------------------------------------------


 

limitation, all obligations of the Borrower with respect to any and loans or
other extensions of the credit by the Bank to the Borrower, any reimbursement
obligations of the Borrower in respect of Letters of Credit and surety bonds,
all Hedging Obligations of the Borrower which are owed to the Bank or any
Affiliate of the Bank, all Bank Product Obligations of the Borrower and all
obligations of the Borrower under any guaranties in respect of obligations owed
by any other party to the Bank, all in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, together with any and all renewals or
extensions thereof.

 

“Obligor” shall mean the Borrower, any accommodation endorser, third party
pledgor, or any other party liable with respect to the Obligations.

 

“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.

 

“Permitted Liens” shall mean (a) liens for taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which it maintains adequate reserves in accordance with GAAP and in
respect of which no lien has been filed; (c) liens and security interests
granted from time to time in favor of the Bank; (d) purchase money liens on
equipment securing Liabilities permitted under Section 7.1 of this Agreement;
and (e) liens arising in the ordinary course of business (such as (i) liens of
carriers, warehousemen, mechanics and materialmen and other similar liens
imposed by law, and (ii) liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services, which do not in the aggregate materially detract from the
value of the property or assets of the Borrower or materially impair the use
thereof in the operation of the Borrower’s business and, in each case, for which
it maintains adequate reserves in accordance with GAAP and in respect of which
no lien has been filed.

 

“Person” shall means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Prime Loan” or “Prime Loans” shall mean that portion, and collectively, those
portions of the aggregate outstanding principal balance of the Loans that bear
interest at the Prime Rate.

 

“Prime Rate” shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be most recently publicly announced by the
Bank as its Prime Rate, which is not intended to be the Bank’s lowest or most
favorable rate of interest at any one time.  The effective date of any change in
the Prime Rate shall for purposes hereof be the date the Prime Rate is changed
by the Bank.  The Bank shall not be obligated to give notice of any change in
the Prime Rate.

 

8

--------------------------------------------------------------------------------


 

“Revolving Interest Rate” shall mean the Borrower’s from time to time option of
(i) the Prime-Based Rate, or (ii) the LIBOR Rate.

 

“Revolving Loan” and “Revolving Loans” shall mean, respectively, each direct
advance and the aggregate of all such direct advances made by the Bank to the
Borrower under and pursuant to this Agreement, as set forth in Section 2.2(a) of
this Agreement.

 

“Revolving Loan Availability” shall mean, at any time, an amount equal to the
Revolving Loan Commitment minus the Letter of Credit Obligations.

 

“Revolving Loan Commitment” shall mean Ten Million and 00/100 Dollars
($10,000,000.00), which amount may be reduced from time to time in increments of
One Million and 00/100 Dollars ($1,000,000.00) at the request of the Borrower
with five (5) days’ written notice to Bank.

 

“Revolving Loan Exposure” shall mean, at any time, an amount equal to the
aggregate principal balance of all Revolving Loans outstanding at any time plus
the Letter of Credit Obligations.

 

“Revolving Loan Maturity Date” means January 29, 2010, unless extended by Bank
pursuant to any modification, extension or renewal note executed by Borrower and
accepted by Bank in its sole and absolute discretion in substitution for the
Revolving Note.

 

“Revolving Note” shall mean a revolving note in the form attached as Exhibit A
hereto, dated as of the date hereof, in the amount of the Revolving Loan
Commitment and maturing on the Revolving Loan Maturity Date, duly executed by
the Borrower and payable to the order of the Bank, together with any and all
renewal, extension, modification or replacement notes executed by the Borrower
and delivered to the Bank and given in substitution therefor.

 

“Subsidiary” and “Subsidiaries” shall mean each and all such corporations,
partnerships, limited partnerships, limited liability companies, limited
liability partnerships, joint ventures or other entities of which or in which
the Borrower owns, directly or indirectly, such number of outstanding Capital
Securities as have more than fifty percent (50.00%) of the ordinary voting power
for the election of directors or other managers of such corporation,
partnership, limited liability company or other entity.

 

“Tangible Net Worth” shall mean, at any time the same is to be determined, the
total shareholders equity (including capital stock, additional paid-in capital
and retained earnings after deducting treasury stock) which would appear on the
balance sheet of the Borrower determined in accordance with generally accepted
accounting principles, less the sum of (a) all notes receivable from officers
and employees of the Borrower, (b) the aggregate book value of all assets which
would be classified as intangible assets under GAAP, including, without
limitation, goodwill, patents, trademarks, trade names, copyrights, franchises
and deferred charges (including, without limitation, unamortized debt discount
and expense, organization costs and deferred research and development expense)
and similar assets, and (c) the write-up of assets above cost.

 

9

--------------------------------------------------------------------------------


 

“UCC” shall mean the Uniform Commercial Code in effect in the state of Illinois
from time to time.

 

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

 

“Voidable Transfer” shall have the meaning set forth in Section 11.18 hereof.

 


1.2           ACCOUNTING TERMS.  ANY ACCOUNTING TERMS USED IN THIS AGREEMENT
WHICH ARE NOT SPECIFICALLY DEFINED HEREIN SHALL HAVE THE MEANINGS CUSTOMARILY
GIVEN THEM IN ACCORDANCE WITH GAAP.  CALCULATIONS AND DETERMINATIONS OF
FINANCIAL AND ACCOUNTING TERMS USED AND NOT OTHERWISE SPECIFICALLY DEFINED
HEREUNDER AND THE PREPARATION OF FINANCIAL STATEMENTS TO BE FURNISHED TO THE
BANK PURSUANT HERETO SHALL BE MADE AND PREPARED, BOTH AS TO CLASSIFICATION OF
ITEMS AND AS TO AMOUNT, IN ACCORDANCE WITH SOUND ACCOUNTING PRACTICES AND GAAP
AS USED IN THE PREPARATION OF THE FINANCIAL STATEMENTS OF THE BORROWER ON THE
DATE OF THIS AGREEMENT.  IF ANY CHANGES IN ACCOUNTING PRINCIPLES OR PRACTICES
FROM THOSE USED IN THE PREPARATION OF THE FINANCIAL STATEMENTS ARE HEREAFTER
OCCASIONED BY THE PROMULGATION OF RULES, REGULATIONS, PRONOUNCEMENTS AND
OPINIONS BY OR REQUIRED BY THE FINANCIAL ACCOUNTING STANDARDS BOARD OR THE
AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS (OR ANY SUCCESSOR THERETO OR
AGENCIES WITH SIMILAR FUNCTIONS), WHICH RESULTS IN A MATERIAL CHANGE IN THE
METHOD OF ACCOUNTING IN THE FINANCIAL STATEMENTS REQUIRED TO BE FURNISHED TO THE
BANK HEREUNDER OR IN THE CALCULATION OF FINANCIAL COVENANTS, STANDARDS OR TERMS
CONTAINED IN THIS AGREEMENT, THE PARTIES HERETO AGREE TO ENTER INTO GOOD FAITH
NEGOTIATIONS TO AMEND SUCH PROVISIONS SO AS EQUITABLY TO REFLECT SUCH CHANGES TO
THE END THAT THE CRITERIA FOR EVALUATING THE FINANCIAL CONDITION AND PERFORMANCE
OF THE BORROWER WILL BE THE SAME AFTER SUCH CHANGES AS THEY WERE BEFORE SUCH
CHANGES; AND IF THE PARTIES FAIL TO AGREE ON THE AMENDMENT OF SUCH PROVISIONS,
THE BORROWER WILL FURNISH FINANCIAL STATEMENTS IN ACCORDANCE WITH SUCH CHANGES,
BUT SHALL PROVIDE CALCULATIONS, WHICH ARE REVIEWED AND CERTIFIED BY THE
BORROWER’S ACCOUNTANTS, FOR ALL FINANCIAL COVENANTS, SHALL PERFORM ALL FINANCIAL
COVENANTS AND SHALL OTHERWISE OBSERVE ALL FINANCIAL STANDARDS AND TERMS IN
ACCORDANCE WITH APPLICABLE ACCOUNTING PRINCIPLES AND PRACTICES IN EFFECT
IMMEDIATELY PRIOR TO SUCH CHANGES. CALCULATIONS WITH RESPECT TO FINANCIAL
COVENANTS REQUIRED TO BE STATED IN ACCORDANCE WITH APPLICABLE ACCOUNTING
PRINCIPLES AND PRACTICES IN EFFECT IMMEDIATELY PRIOR TO SUCH CHANGES SHALL BE
REVIEWED AND CERTIFIED BY THE BORROWER’S ACCOUNTANTS.


 


1.3           OTHER TERMS DEFINED IN UCC.  ALL OTHER CAPITALIZED WORDS AND
PHRASES USED HEREIN AND NOT OTHERWISE SPECIFICALLY DEFINED HEREIN SHALL HAVE THE
RESPECTIVE MEANINGS ASSIGNED TO SUCH TERMS IN THE UCC, TO THE EXTENT THE SAME
ARE USED OR DEFINED THEREIN.


 


1.4           OTHER INTERPRETIVE PROVISIONS.


 


(A)           THE MEANINGS OF DEFINED TERMS ARE EQUALLY APPLICABLE TO THE
SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.  WHENEVER THE CONTEXT SO
REQUIRES, THE NEUTER GENDER INCLUDES THE MASCULINE AND FEMININE, THE SINGLE
NUMBER INCLUDES THE PLURAL, AND VICE VERSA, AND IN PARTICULAR THE WORD
“BORROWER” SHALL BE SO CONSTRUED.


 


(B)           SECTION AND SCHEDULE REFERENCES ARE TO THIS AGREEMENT UNLESS
OTHERWISE SPECIFIED.  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF
SIMILAR IMPORT

 

10

--------------------------------------------------------------------------------



 


WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT.


 


(C)           THE TERM “INCLUDING” IS NOT LIMITING, AND MEANS “INCLUDING,
WITHOUT LIMITATION”.


 


(D)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”; THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING”, AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING”.


 


(E)           UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) REFERENCES TO
AGREEMENTS (INCLUDING THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS) AND OTHER
CONTRACTUAL INSTRUMENTS SHALL BE DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS,
RESTATEMENTS, SUPPLEMENTS AND OTHER MODIFICATIONS THERETO, BUT ONLY TO THE
EXTENT SUCH AMENDMENTS, RESTATEMENTS, SUPPLEMENTS AND OTHER MODIFICATIONS ARE
NOT PROHIBITED BY THE TERMS OF ANY LOAN DOCUMENT, AND (II) REFERENCES TO ANY
STATUTE OR REGULATION SHALL BE CONSTRUED AS INCLUDING ALL STATUTORY AND
REGULATORY PROVISIONS AMENDING, REPLACING, SUPPLEMENTING OR INTERPRETING SUCH
STATUTE OR REGULATION.


 


(F)            TO THE EXTENT ANY OF THE PROVISIONS OF THE OTHER LOAN DOCUMENTS
ARE INCONSISTENT WITH THE TERMS OF THIS AGREEMENT, THE PROVISIONS OF THIS
AGREEMENT SHALL GOVERN.


 


(G)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY USE SEVERAL
DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO REGULATE THE SAME OR SIMILAR
MATTERS.  ALL SUCH LIMITATIONS, TESTS AND MEASUREMENTS ARE CUMULATIVE AND EACH
SHALL BE PERFORMED IN ACCORDANCE WITH ITS TERMS.


 


SECTION 2                                             COMMITMENT OF THE BANK;
BORROWING PROCEDURES; PAYMENTS


 


2.1           COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND IN RELIANCE UPON THE REPRESENTATIONS
AND WARRANTIES OF THE BORROWER SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS:


 


(A)           REVOLVING LOAN COMMITMENT.  THE BANK AGREES TO MAKE SUCH REVOLVING
LOANS AT SUCH TIMES AS THE BORROWER MAY FROM TIME TO TIME REQUEST UNTIL, BUT NOT
INCLUDING, THE REVOLVING LOAN TERMINATION DATE, AND IN SUCH AMOUNTS AS THE
BORROWER MAY FROM TIME TO TIME REQUEST, PROVIDED, HOWEVER, THAT THE REVOLVING
LOAN EXPOSURE SHALL NOT EXCEED THE REVOLVING LOAN COMMITMENT.  REVOLVING LOANS
MADE BY THE BANK MAY BE REPAID AND, SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
BORROWED AGAIN UP TO, BUT NOT INCLUDING THE REVOLVING LOAN TERMINATION DATE. 
THE REVOLVING LOANS SHALL BE USED BY THE BORROWER FOR WORKING CAPITAL, TO
REFINANCE EXISTING INDEBTEDNESS, STOCK REPURCHASE AND GENERAL CORPORATE
PURPOSES.


 


(B)           LETTER OF CREDIT COMMITMENT.  UPON THE EXECUTION AND DELIVERY BY
THE BORROWER, AND THE ACCEPTANCE BY THE BANK, IN ITS SOLE AND ABSOLUTE
DISCRETION, OF THE

 

11

--------------------------------------------------------------------------------



 


MASTER LETTER OF CREDIT AGREEMENT AND A LETTER OF CREDIT APPLICATION, THE BANK
AGREES TO ISSUE FOR THE ACCOUNT OF BORROWER FROM TIME TO TIME UP TO, BUT NOT
INCLUDING, THE REVOLVING LOAN TERMINATION DATE, SUCH LETTERS OF CREDIT IN THE
STANDARD FORM OF THE BANK AND OTHERWISE IN FORM AND SUBSTANCE ACCEPTABLE TO THE
BANK, PROVIDED THAT (I) THE LETTER OF CREDIT OBLIGATIONS MAY NOT AT ANY TIME
EXCEED THE LETTER OF CREDIT SUBLIMIT, AND (II) NO LETTER OF CREDIT SHALL HAVE AN
EXPIRATION DATE LATER THAN THE EARLIER OF (1) ONE YEAR FROM ITS DATE OF
ISSUANCE, AND (2) THE LETTER OF CREDIT MATURITY DATE.  THE AMOUNT OF ANY
PAYMENTS MADE BY THE BANK WITH RESPECT TO DRAWS MADE BY A BENEFICIARY UNDER A
LETTER OF CREDIT FOR WHICH THE BORROWER HAS FAILED TO REIMBURSE THE BANK UPON
THE EARLIER OF (I) THE BANK’S DEMAND FOR REPAYMENT, OR (II) ONE (1) DAY FROM THE
DATE OF SUCH PAYMENT TO SUCH BENEFICIARY BY THE BANK, SHALL BE DEEMED TO HAVE
BEEN CONVERTED TO A REVOLVING LOAN AS OF THE DATE SUCH PAYMENT WAS MADE BY THE
BANK TO SUCH BENEFICIARY.  UPON THE OCCURRENCE OF AN EVENT OF A DEFAULT AND AT
THE OPTION OF THE BANK, ALL LETTER OF CREDIT OBLIGATIONS SHALL BE CONVERTED TO
REVOLVING LOANS CONSISTING OF PRIME LOANS, ALL WITHOUT DEMAND, PRESENTMENT,
PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY THE BORROWER. 
TO THE EXTENT THE PROVISIONS OF THE MASTER LETTER OF CREDIT AGREEMENT DIFFER
FROM, OR ARE INCONSISTENT WITH, THE TERMS OF THIS AGREEMENT, THE PROVISIONS OF
THIS AGREEMENT SHALL GOVERN.


 


2.2           BORROWING PROCEDURES.


 


(A)           BORROWING PROCEDURES.  EACH REVOLVING LOAN MAY BE ADVANCED EITHER
AS A PRIME LOAN OR A LIBOR LOAN, PROVIDED, HOWEVER, THAT AT ANY TIME, THE
BORROWER MAY IDENTIFY NO MORE THAN SIX (6) REVOLVING LOANS WHICH MAY BE LIBOR
LOANS.  EACH LOAN SHALL BE MADE AVAILABLE TO THE BORROWER UPON ANY WRITTEN,
VERBAL, ELECTRONIC, TELEPHONIC OR FACSIMILE LOAN REQUEST WHICH THE BANK IN GOOD
FAITH BELIEVES TO EMANATE FROM A PROPERLY AUTHORIZED REPRESENTATIVE OF THE
BORROWER, WHETHER OR NOT THAT IS IN FACT THE CASE.  EACH SUCH REQUEST SHALL BE
EFFECTIVE UPON RECEIPT BY THE BANK, SHALL BE IRREVOCABLE, AND SHALL SPECIFY THE
DATE, AMOUNT AND TYPE OF BORROWING AND, IN THE CASE OF A LIBOR LOAN, THE INITIAL
INTEREST PERIOD THEREFOR.  THE BORROWERS SHALL SELECT INTEREST PERIODS SO AS NOT
TO REQUIRE A PAYMENT OR PREPAYMENT OF ANY LIBOR LOAN DURING AN INTEREST PERIOD
FOR SUCH LIBOR LOAN.  THE FINAL INTEREST PERIOD MUST BE SUCH THAT ITS EXPIRATION
OCCURS ON OR BEFORE THE MATURITY OR TERMINATION DATE OF SUCH LOAN.  A REQUEST
FOR A PRIME LOAN MUST BE RECEIVED BY THE BANK NO LATER THAN 11:00 A.M. CHICAGO,
ILLINOIS TIME, ON THE DAY IT IS TO BE FUNDED.  A REQUEST FOR A LIBOR LOAN MUST
BE (I) RECEIVED BY THE BANK NO LATER THAN 11:00 A.M. CHICAGO, ILLINOIS TIME,
THREE DAYS BEFORE THE DAY IT IS TO BE FUNDED, AND (II) IN AN AMOUNT EQUAL TO ONE
HUNDRED THOUSAND AND 00/100 DOLLARS ($100,000.00) OR A HIGHER INTEGRAL MULTIPLE
OF ONE HUNDRED THOUSAND AND 00/100 DOLLARS ($100,000.00).  THE PROCEEDS OF EACH
LOAN SHALL BE MADE AVAILABLE AT THE OFFICE OF THE BANK BY CREDIT TO THE ACCOUNT
OF A BORROWER OR BY OTHER MEANS REQUESTED BY THE BORROWERS AND ACCEPTABLE TO THE
BANK.  THE BORROWER HEREBY IRREVOCABLY CONFIRMS, RATIFIES AND APPROVES ALL SUCH
ADVANCES BY THE BANK AND DOES HEREBY INDEMNIFY THE BANK AGAINST LOSSES AND
EXPENSES (INCLUDING COURT COSTS, ATTORNEYS’ AND PARALEGALS’ FEES) AND SHALL HOLD
THE BANK HARMLESS WITH RESPECT THERETO.


 


(B)           LIBOR CONVERSION AND CONTINUATION PROCEDURES.  EACH LIBOR LOAN
SHALL AUTOMATICALLY RENEW FOR THE INTEREST PERIOD SPECIFIED IN THE INITIAL
REQUEST RECEIVED

 

12

--------------------------------------------------------------------------------



 


BY THE BANK PURSUANT TO SECTION 2.2(A), AT THE THEN CURRENT LIBOR RATE UNLESS
THE BORROWER, PURSUANT TO A SUBSEQUENT WRITTEN NOTICE RECEIVED BY THE BANK,
SHALL ELECT A DIFFERENT INTEREST PERIOD OR THE CONVERSION OF ALL OR A PORTION OF
SUCH LIBOR LOAN TO A PRIME LOAN.  EACH INTEREST PERIOD OCCURRING AFTER THE
INITIAL INTEREST PERIOD WITH RESPECT TO ANY LIBOR LOAN SHALL COMMENCE ON THE
SAME DAY OF EACH APPLICABLE MONTH AS THE FIRST DAY OF THE INITIAL INTEREST
PERIOD.  WHENEVER THE LAST DAY OF ANY INTEREST PERIOD WITH RESPECT TO ANY LIBOR
LOAN WOULD OTHERWISE OCCUR ON A DAY OTHER THAN A BUSINESS DAY, THE LAST DAY OF
SUCH INTEREST PERIOD SHALL BE EXTENDED TO OCCUR ON THE NEXT SUCCEEDING BUSINESS
DAY.  WHENEVER AN INTEREST PERIOD WITH RESPECT TO ANY LIBOR LOAN WOULD OTHERWISE
END ON A DAY OF A MONTH FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY IN
THE CALENDAR MONTH, SUCH INTEREST PERIOD SHALL END ON THE LAST DAY OF SUCH
CALENDAR MONTH, UNLESS SUCH DAY IS NOT A BUSINESS DAY, IN WHICH EVENT SUCH
INTEREST PERIOD SHALL BE EXTENDED TO END ON THE NEXT BUSINESS DAY.  UPON RECEIPT
BY THE BANK OF SUCH SUBSEQUENT NOTICE, THE BORROWER MAY, SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, ELECT, AS OF THE LAST DAY OF THE APPLICABLE
INTEREST PERIOD, TO CONTINUE ANY LIBOR LOAN HAVING AN INTEREST PERIOD EXPIRING
ON SUCH DAY FOR A DIFFERENT INTEREST PERIOD, OR TO CONVERT ANY SUCH LIBOR LOAN
TO A PRIME LOAN.  SUCH NOTICE SHALL, IN THE CASE OF A CONVERSION TO A PRIME
LOAN, BE GIVEN BEFORE 11:00 A.M., CHICAGO TIME, ON THE PROPOSED DATE OF SUCH
CONVERSION, AND IN THE CASE OF CONVERSION TO A LIBOR LOAN HAVING A DIFFERENT
INTEREST PERIOD, BE GIVEN BEFORE 11:00 A.M., CHICAGO TIME, AT LEAST THREE
BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF SUCH CONVERSION, SPECIFYING: (I) THE
PROPOSED DATE OF CONVERSION; (II) THE AGGREGATE AMOUNT OF LOANS TO BE CONVERTED;
(III) THE TYPE OF LOANS RESULTING FROM THE PROPOSED CONVERSION; AND (IV) THE
DURATION OF THE REQUESTED INTEREST PERIOD.  THE BORROWER MAY NOT ELECT A LIBOR
RATE, AND AN INTEREST PERIOD FOR A LIBOR LOAN SHALL NOT AUTOMATICALLY RENEW,
WITH RESPECT TO ANY PRINCIPAL AMOUNT WHICH IS SCHEDULED TO BE REPAID BEFORE THE
LAST DAY OF THE APPLICABLE INTEREST PERIOD, AND ANY SUCH AMOUNTS SHALL BEAR
INTEREST AT THE APPLICABLE INTEREST RATE FOR PRIME LOANS UNTIL REPAID.


 


(C)           LIBOR LOAN PREPAYMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE PRINCIPAL BALANCE OF ANY LIBOR LOAN MAY NOT BE PREPAID IN
WHOLE OR IN PART AT ANY TIME, UNLESS SUCH PREPAYMENT IS ACCOMPANIED BY THE
APPLICABLE LIBOR LOAN BREAKAGE FEES AS SET FORTH BELOW.  IF, FOR ANY REASON, A
LIBOR LOAN IS PAID PRIOR TO THE LAST BUSINESS DAY OF ANY INTEREST PERIOD,
WHETHER VOLUNTARY, INVOLUNTARY, BY REASON OF ACCELERATION OR OTHERWISE, EACH
SUCH PREPAYMENT OF A LIBOR LOAN WILL BE ACCOMPANIED BY THE AMOUNT OF ACCRUED
INTEREST ON THE AMOUNT PREPAID, PLUS THE GREATER OF (X) $250 AND (Y) THE AMOUNT,
IF ANY, BY WHICH (I) THE ADDITIONAL INTEREST WHICH WOULD HAVE BEEN PAYABLE
DURING THE INTEREST PERIOD ON THE LIBOR LOAN PREPAID HAD IT NOT BEEN PREPAID,
EXCEEDS (II) THE INTEREST WHICH WOULD HAVE BEEN RECOVERABLE BY THE BANK BY
PLACING THE AMOUNT PREPAID ON DEPOSIT IN THE DOMESTIC CERTIFICATE OF DEPOSIT
MARKET, THE EURODOLLAR DEPOSIT MARKET, OR OTHER APPROPRIATE MONEY MARKET
SELECTED BY THE BANK, FOR A PERIOD STARTING ON THE DATE ON WHICH IT WAS PREPAID
AND ENDING ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH LIBOR LOAN.  THE
AMOUNT OF ANY SUCH LOSS OR EXPENSE PAYABLE BY THE BORROWERS TO THE BANK UNDER
THIS SECTION SHALL BE DETERMINED IN THE BANK’S SOLE DISCRETION BASED UPON THE
ASSUMPTION THAT THE BANK FUNDED ITS LOAN COMMITMENT FOR LIBOR LOANS IN THE
LONDON INTERBANK EURODOLLAR MARKET AND USING ANY REASONABLE

 

13

--------------------------------------------------------------------------------



 


ATTRIBUTION OR AVERAGING METHODS WHICH THE BANK DEEMS APPROPRIATE AND PRACTICAL,
PROVIDED, HOWEVER, THAT THE BANK IS NOT OBLIGATED TO ACCEPT A DEPOSIT IN THE
LONDON INTERBANK EURODOLLAR MARKET IN ORDER TO CHARGE INTEREST ON A LIBOR LOAN
AT THE LIBOR RATE.


 


(D)           LIBOR UNAVAILABILITY.  IF THE BANK DETERMINES IN GOOD FAITH (WHICH
DETERMINATION SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR) PRIOR TO THE
COMMENCEMENT OF ANY INTEREST PERIOD THAT (I) THE MAKING OR MAINTENANCE OF ANY
LIBOR LOAN WOULD VIOLATE ANY APPLICABLE LAW, RULE, REGULATION OR DIRECTIVE,
WHETHER OR NOT HAVING THE FORCE OF LAW, (II) UNITED STATES DOLLAR DEPOSITS IN
THE PRINCIPAL AMOUNT, AND FOR PERIODS EQUAL TO THE INTEREST PERIOD FOR FUNDING
ANY LIBOR LOAN ARE NOT AVAILABLE IN THE LONDON INTERBANK EURODOLLAR MARKET IN
THE ORDINARY COURSE OF BUSINESS, (III) BY REASON OF CIRCUMSTANCES AFFECTING THE
LONDON INTERBANK EURODOLLAR MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR
ASCERTAINING THE LIBOR RATE TO BE APPLICABLE TO THE RELEVANT LIBOR LOAN, OR
(IV) THE LIBOR RATE DOES NOT ACCURATELY REFLECT THE COST TO THE BANK OF A LIBOR
LOAN, THE BANK SHALL PROMPTLY NOTIFY THE BORROWERS THEREOF AND, SO LONG AS THE
FOREGOING CONDITIONS CONTINUE, NONE OF THE LOANS MAY BE ADVANCED AS A LIBOR LOAN
THEREAFTER.  IN ADDITION, AT THE BORROWERS’ OPTION, EACH EXISTING LIBOR LOAN
SHALL BE IMMEDIATELY (I) CONVERTED TO A PRIME LOAN ON THE LAST BUSINESS DAY OF
THE THEN EXISTING INTEREST PERIOD, OR (II) DUE AND PAYABLE ON THE LAST BUSINESS
DAY OF THE THEN EXISTING INTEREST PERIOD, WITHOUT FURTHER DEMAND, PRESENTMENT,
PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY THE BORROWERS.


 


(E)           REGULATORY CHANGE.  IN ADDITION, IF, AFTER THE DATE HEREOF, A
REGULATORY CHANGE SHALL, IN THE REASONABLE DETERMINATION OF THE BANK, MAKE IT
UNLAWFUL FOR THE BANK TO MAKE OR MAINTAIN THE LIBOR LOANS, THEN THE BANK SHALL
PROMPTLY NOTIFY THE BORROWERS AND NONE OF THE LOANS MAY BE ADVANCED AS A LIBOR
LOAN THEREAFTER.  IN ADDITION, AT THE BORROWERS’ OPTION, EACH EXISTING LIBOR
LOAN SHALL BE IMMEDIATELY (I) CONVERTED TO A PRIME LOAN ON THE LAST BUSINESS DAY
OF THE THEN EXISTING INTEREST PERIOD OR ON SUCH EARLIER DATE AS REQUIRED BY LAW,
OR (II) DUE AND PAYABLE ON THE LAST BUSINESS DAY OF THE THEN EXISTING INTEREST
PERIOD OR ON SUCH EARLIER DATE AS REQUIRED BY LAW, ALL WITHOUT FURTHER DEMAND,
PRESENTMENT, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY
THE BORROWERS.


 


(F)            LIBOR INDEMNITY.  IF ANY REGULATORY CHANGE, OR COMPLIANCE BY THE
BANK OR ANY PERSON CONTROLLING THE BANK WITH ANY REQUEST OR DIRECTIVE OF ANY
GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY (WHETHER OR NOT HAVING
THE FORCE OF LAW) SHALL (A) IMPOSE, MODIFY OR DEEM APPLICABLE ANY ASSESSMENT,
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, OR
DEPOSITS IN OR FOR THE ACCOUNT OF OR LOANS BY, OR ANY OTHER ACQUISITION OF FUNDS
OR DISBURSEMENTS BY, THE BANK; (B) SUBJECT THE BANK OR ANY LIBOR LOAN TO ANY
TAX, DUTY, CHARGE, STAMP TAX OR FEE OR CHANGE THE BASIS OF TAXATION OF PAYMENTS
TO THE BANK OF PRINCIPAL OR INTEREST DUE FROM THE BORROWERS TO THE BANK
HEREUNDER (OTHER THAN A CHANGE IN THE TAXATION OF THE OVERALL NET INCOME OF THE
BANK); OR (C) IMPOSE ON THE BANK ANY OTHER CONDITION REGARDING SUCH LIBOR LOAN
OR THE BANK’S FUNDING THEREOF, AND THE BANK SHALL DETERMINE (WHICH DETERMINATION
SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR) THAT THE RESULT OF THE FOREGOING IS
TO INCREASE THE COST TO, OR TO IMPOSE A COST ON, THE BANK OR SUCH CONTROLLING
PERSON OF MAKING OR MAINTAINING SUCH

 

14

--------------------------------------------------------------------------------



 


LIBOR LOAN OR TO REDUCE THE AMOUNT OF PRINCIPAL OR INTEREST RECEIVED BY THE BANK
HEREUNDER, THEN THE BORROWERS SHALL PAY TO THE BANK OR SUCH CONTROLLING PERSON,
ON DEMAND, SUCH ADDITIONAL AMOUNTS AS THE BANK SHALL, FROM TIME TO TIME,
DETERMINE ARE SUFFICIENT TO COMPENSATE AND INDEMNIFY THE BANK FOR SUCH INCREASED
COST OR REDUCED AMOUNT.


 


2.3           LOAN ACCOUNT.  THE BANK SHALL MAINTAIN A LOAN ACCOUNT (THE “LOAN
ACCOUNT”) ON ITS BOOKS IN WHICH SHALL BE RECORDED (I) ALL DISBURSEMENTS AND
ADVANCES MADE BY THE BANK TO BORROWER PURSUANT TO THIS AGREEMENT, (II) ALL
PAYMENTS MADE BY BORROWER ON ALL SUCH LOANS AND ADVANCES AND (III) ALL OTHER
APPROPRIATE DEBITS AND CREDITS AS PROVIDED IN THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ALL INTEREST, FEES, CHARGES AND EXPENSES.  ALL ENTRIES IN THE LOAN
ACCOUNT SHALL BE MADE IN ACCORDANCE WITH THE BANK’S CUSTOMARY ACCOUNTING
PRACTICES AS IN EFFECT FROM TIME TO TIME.  ALL AMOUNTS RECORDED IN THE LOAN
ACCOUNT SHALL BE, ABSENT MANIFEST ERROR, PRIMA FACIE EVIDENCE OF (I) THE
PRINCIPAL AMOUNT OF THE LOANS ADVANCED HEREUNDER AND THE AMOUNT OF ALL LETTER OF
CREDIT OBLIGATIONS, (II) ANY ACCRUED AND UNPAID INTEREST OWING ON THE LOANS, AND
(III) ALL AMOUNTS REPAID ON THE LOANS OR THE LETTER OF CREDIT OBLIGATIONS;
PROVIDED, HOWEVER, THE FAILURE TO RECORD ANY SUCH AMOUNT OR ANY ERROR IN
RECORDING SUCH AMOUNTS SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF
THE BORROWER UNDER THIS AGREEMENT TO REPAY THE PRINCIPAL AMOUNT OF THE LOANS,
TOGETHER WITH ALL INTEREST ACCRUING THEREON.  THE BORROWER HEREBY AUTHORIZES AND
DIRECTS THE BANK, AT THE BANK’S OPTION, TO (A) DEBIT THE AMOUNT OF THE THEN DUE
OBLIGATIONS TO ANY ORDINARY DEPOSIT ACCOUNT OF  BORROWER, OR (B) MAKE A
REVOLVING LOAN HEREUNDER TO PAY THE AMOUNT OF THE OBLIGATIONS, HOWEVER, THE BANK
MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, ELECT TO BILL THE BORROWER THE AMOUNT
OF ANY THEN DUE OBLIGATIONS IN WHICH CASE THE AMOUNT SHALL BE IMMEDIATELY DUE
AND PAYABLE WITH INTEREST THEREON AS PROVIDED HEREIN.  NOT LESS THAN TEN
(10) DAYS AFTER THE LAST DAY OF EACH MONTH, THE BANK SHALL RENDER TO THE
BORROWER A STATEMENT SETTING FORTH THE BALANCE OF THE LOAN ACCOUNT, INCLUDING
PRINCIPAL, INTEREST, EXPENSES AND FEES.


 


2.4           DISCRETIONARY DISBURSEMENTS.  THE BANK, IN ITS SOLE AND ABSOLUTE
DISCRETION, MAY IMMEDIATELY UPON NOTICE TO THE BORROWER, DISBURSE ANY OR ALL
PROCEEDS OF THE LOANS MADE OR AVAILABLE TO THE BORROWER PURSUANT TO THIS
AGREEMENT TO PAY ANY FEES, COSTS, EXPENSES OR OTHER AMOUNTS REQUIRED TO BE PAID
BY THE BORROWER HEREUNDER AND NOT SO PAID.  ALL MONIES SO DISBURSED SHALL BE A
PART OF THE OBLIGATIONS, PAYABLE BY THE BORROWERS ON DEMAND FROM THE BANK.


 


2.5           NOTES.  THE REVOLVING LOANS AND THE LETTER OF CREDIT OBLIGATIONS
MAY BE, AT THE BANK’S SOLE OPTION, EVIDENCED BY THE REVOLVING NOTES.


 


2.6           REVOLVING LOAN PRINCIPAL PAYMENTS.


 


(A)           ALL REVOLVING LOANS HEREUNDER SHALL BE REPAID BY THE BORROWER ON
THE REVOLVING LOAN TERMINATION DATE.


 


(B)           IN THE EVENT THE REVOLVING LOAN EXPOSURE EXCEEDS THE REVOLVING
LOAN COMMITMENT, THE BORROWER SHALL, WITHOUT NOTICE OR DEMAND OF ANY KIND,
IMMEDIATELY MAKE SUCH REPAYMENTS OF THE REVOLVING LOANS OR TAKE SUCH OTHER
ACTIONS AS ARE SATISFACTORY TO THE BANK AS SHALL BE NECESSARY TO ELIMINATE SUCH
EXCESS.

 

15

--------------------------------------------------------------------------------



 


(C)                                  THE BORROWER MAY FROM TIME TO TIME PREPAY
THE REVOLVING LOANS WHICH ARE PRIME LOANS, IN WHOLE OR IN PART, WITHOUT ANY
PREPAYMENT PENALTY WHATSOEVER, PROVIDED THAT ANY PREPAYMENT OF THE ENTIRE
PRINCIPAL BALANCE OF THE PRIME LOANS SHALL INCLUDE ACCRUED INTEREST ON SUCH
PRIME LOANS TO THE DATE OF SUCH PREPAYMENT.  ANY PREPAYMENT OF ANY LIBOR LOAN
SHALL BE SUBJECT TO SECTION 2.2(C).


 


(D)                                 DUE DATE EXTENSIONS.  IF ANY PAYMENT TO BE
MADE BY THE BORROWER HEREUNDER SHALL BECOME DUE ON A DAY OTHER THAN A BUSINESS
DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND SUCH
EXTENSION OF TIME SHALL BE INCLUDED IN COMPUTING ANY INTEREST IN RESPECT OF SUCH
PAYMENT.


 


(E)                                  COLLECTION OF FUNDS.  ALL PAYMENTS MADE BY
THE BORROWER HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS SHALL BE MADE WITHOUT
SETOFF, COUNTERCLAIM, OR OTHER DEFENSE.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ALL PAYMENTS HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS (INCLUDING ANY
PAYMENT OF PRINCIPAL, INTEREST, OR FEES) TO, OR FOR THE BENEFIT, OF ANY PERSON
SHALL BE MADE BY THE BORROWER FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR, OR ACCOUNT OF, ANY TAXES NOW OR HEREINAFTER IMPOSED BY ANY
TAXING AUTHORITY.  THE FINAL PAYMENT DUE UNDER ANY OF THE LOANS MUST BE MADE BY
WIRE TRANSFER OR OTHER IMMEDIATELY AVAILABLE FUNDS.


 


2.7                                 TAXES.


 


(A)                                  ALL PAYMENTS MADE BY THE BORROWERS UNDER
THIS AGREEMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME, STAMP OR OTHER
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW
OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY
GOVERNMENTAL AUTHORITY, EXCLUDING NET INCOME TAXES AND FRANCHISE TAXES (IMPOSED
IN LIEU OF NET INCOME TAXES) IMPOSED ON THE BANK AS A RESULT OF A PRESENT OR
FORMER CONNECTION BETWEEN THE BANK AND THE JURISDICTION OF THE GOVERNMENTAL
AUTHORITY IMPOSING SUCH TAX OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY
THEREOF OR THEREIN (OTHER THAN ANY SUCH CONNECTION ARISING SOLELY FROM THE BANK
HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT
UNDER, OR ENFORCED, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT).  IF ANY SUCH
NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR
WITHHOLDINGS (COLLECTIVELY, “NON-EXCLUDED TAXES”) OR OTHER TAXES ARE REQUIRED TO
BE WITHHELD FROM ANY AMOUNTS PAYABLE TO THE BANK HEREUNDER, THE AMOUNTS SO
PAYABLE TO THE BANK SHALL BE INCREASED TO THE EXTENT NECESSARY TO YIELD TO THE
BANK (AFTER PAYMENT OF ALL NON-EXCLUDED TAXES AND OTHER TAXES) INTEREST OR ANY
SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN
THIS AGREEMENT, PROVIDED, HOWEVER, THAT THE BORROWERS SHALL NOT BE REQUIRED TO
INCREASE ANY SUCH AMOUNTS PAYABLE TO THE BANK WITH RESPECT TO ANY NON-EXCLUDED
TAXES THAT ARE ATTRIBUTABLE TO THE BANK’S FAILURE TO COMPLY WITH THE
REQUIREMENTS OF SUBSECTION 2.7 (C).


 


(B)                                 THE BORROWER SHALL PAY ANY OTHER TAXES TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)                                  AT THE REQUEST OF THE BORROWER AND AT THE
BORROWER’S SOLE COST, THE BANK SHALL TAKE REASONABLE STEPS TO (I) CONTEST ITS
LIABILITY FOR ANY NON-EXCLUDED TAXES OR OTHER

 

16

--------------------------------------------------------------------------------



 


TAXES THAT HAVE NOT BEEN PAID, OR (II) SEEK A REFUND OF ANY NON-EXCLUDED TAXES
OR OTHER TAXES THAT HAVE BEEN PAID.


 


(D)                                 WHENEVER ANY NON-EXCLUDED TAXES OR OTHER
TAXES ARE PAYABLE BY THE BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE
BORROWER SHALL SEND TO THE BANK A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT
RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER FAILS TO PAY
ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OR FAILS TO REMIT TO THE BANK THE REQUIRED RECEIPTS OR OTHER REQUIRED
DOCUMENTARY EVIDENCE OR IF ANY GOVERNMENTAL AUTHORITY SEEKS TO COLLECT A
NON-EXCLUDED TAX OR OTHER TAX DIRECTLY FROM THE BANK FOR ANY OTHER REASON, THE
BORROWER SHALL INDEMNIFY THE BANK ON AN AFTER-TAX BASIS FOR ANY INCREMENTAL
TAXES, INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY THE BANK.


 


(E)                                  THE AGREEMENTS IN THIS SECTION 2.7 SHALL
SURVIVE THE SATISFACTION AND PAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF
THIS AGREEMENT.


 


2.8                                 COMPLIANCE WITH BANK REGULATORY
REQUIREMENTS; INCREASED COSTS.  IF THE BANK SHALL REASONABLY DETERMINE THAT ANY
REGULATORY CHANGE, OR COMPLIANCE BY THE BANK OR ANY PERSON CONTROLLING THE BANK
WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY
GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON THE BANK’S OR SUCH CONTROLLING PERSON’S
CAPITAL AS A CONSEQUENCE OF THE BANK’S OBLIGATIONS HEREUNDER OR UNDER ANY LETTER
OF CREDIT TO A LEVEL BELOW THAT WHICH THE BANK OR SUCH CONTROLLING PERSON COULD
HAVE ACHIEVED BUT FOR SUCH REGULATORY CHANGE OR COMPLIANCE (TAKING INTO
CONSIDERATION THE BANK’S OR SUCH CONTROLLING PERSON’S POLICIES WITH RESPECT TO
CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY THE BANK OR SUCH CONTROLLING PERSON TO
BE MATERIAL OR WOULD OTHERWISE REDUCE THE AMOUNT OF ANY SUM RECEIVED OR
RECEIVABLE BY THE BANK UNDER THIS AGREEMENT OR UNDER ANY NOTE WITH RESPECT
THERETO, THEN FROM TIME TO TIME, UPON DEMAND BY THE BANK (WHICH DEMAND SHALL BE
ACCOMPANIED BY A STATEMENT SETTING FORTH THE BASIS FOR SUCH DEMAND AND A
CALCULATION OF THE AMOUNT THEREOF IN REASONABLE DETAIL), THE BORROWERS SHALL PAY
DIRECTLY TO THE BANK OR SUCH CONTROLLING PERSON SUCH ADDITIONAL AMOUNT AS WILL
COMPENSATE THE BANK FOR SUCH INCREASED COST OR SUCH REDUCTION, SO LONG AS SUCH
AMOUNTS HAVE ACCRUED ON OR AFTER THE DAY WHICH IS NINETY DAYS (90) DAYS PRIOR TO
THE DATE ON WHICH THE BANK FIRST MADE DEMAND THEREFOR.


 


SECTION 3                                             INTEREST RATE, FEES AND
EXPENSES.


 


3.1                                 INTEREST RATES.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 3.2, ALL LOANS SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL
TO THE APPLICABLE INTEREST RATE FROM TIME TO TIME IN EFFECT.


 


3.2                                 DEFAULT RATE.  AFTER THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT, INTEREST ON THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOANS, AT THE OPTION OF THE BANK, MAY ACCRUE AT THE
DEFAULT RATE AND SHALL BE PAYABLE UPON DEMAND FROM THE BANK.


 


3.3                                 INTEREST PAYMENT DATES.  ACCRUED AND UNPAID
INTEREST ON THE UNPAID PRINCIPAL BALANCE OF ALL LOANS WHICH ARE PRIME LOANS,
SHALL BE DUE AND PAYABLE MONTHLY, IN ARREARS, COMMENCING ON NOVEMBER 30, 2008,
AND CONTINUING ON THE LAST DAY OF EACH CALENDAR MONTH THEREAFTER AND ON THE
REVOLVING LOAN MATURITY DATE.  ACCRUED AND UNPAID INTEREST ON THE UNPAID

 

17

--------------------------------------------------------------------------------



 


PRINCIPAL BALANCE OF ALL LOANS OUTSTANDING FROM TIME TO TIME WHICH ARE LIBOR
LOANS SHALL BE PAYABLE ON THE LAST BUSINESS DAY OF EACH INTEREST PERIOD
(PROVIDED, HOWEVER, THAT FOR INTEREST PERIODS OF MORE THAN THREE MONTHS, ACCRUED
INTEREST SHALL ALSO BE PAID ON THE DATE WHICH IS THREE MONTHS FROM THE FIRST DAY
OF SUCH INTEREST PERIOD) AND ON THE REVOLVING LOAN MATURITY DATE.


 


3.4                                 COMPUTATIONS.  EXCEPT AS OTHERWISE SET FORTH
HEREIN, ALL INTEREST AND FEES SHALL BE CALCULATED ON THE BASIS OF A YEAR
CONSISTING OF 360 DAYS AND SHALL BE PAID FOR THE ACTUAL NUMBER OF DAYS ELAPSED. 
PRINCIPAL PAYMENTS SUBMITTED IN FUNDS NOT IMMEDIATELY AVAILABLE SHALL CONTINUE
TO BEAR INTEREST UNTIL COLLECTED.


 


3.5                                 LETTER OF CREDIT FEES.  ALL LETTERS OF
CREDIT SHALL BEAR SUCH APPLICATION, ISSUANCE, RENEWAL, NEGOTIATION AND OTHER
FEES AND CHARGES, AND BEAR SUCH INTEREST AS CHARGED BY THE BANK.  IN ADDITION TO
THE FOREGOING, EACH STANDBY LETTERS OF CREDIT ISSUED UNDER AND PURSUANT TO THIS
AGREEMENT SHALL BEAR AN ANNUAL ISSUANCE FEE EQUAL TO THE APPLICABLE L/C FEE
MULTIPLIED BY THE FACE AMOUNT OF SUCH LETTER OF CREDIT, PAYABLE BY THE BORROWER
PRIOR TO THE ISSUANCE BY THE BANK OF SUCH LETTER OF CREDIT AND ANNUALLY
THEREAFTER, UNTIL (I) SUCH LETTER OF CREDIT HAS EXPIRED OR HAS BEEN RETURNED TO
THE BANK, OR (II) THE BANK HAS PAID THE BENEFICIARY THEREUNDER THE FULL FACE
AMOUNT OF SUCH LETTER OF CREDIT.


 


3.6                                 NON-USE FEE.  THE BORROWER AGREES TO PAY TO
THE BANK A NON-USE FEE EQUAL TO THE APPLICABLE NON-USE FEE MULTIPLIED BY THE
TOTAL OF (A) THE REVOLVING LOAN COMMITMENT, MINUS (B) THE DAILY AVERAGE OF THE
REVOLVING LOAN EXPOSURE, WHICH NON-USE FEE SHALL BE (X) CALCULATED ON THE BASIS
OF A YEAR CONSISTING OF 360 DAYS, (Y) PAID FOR THE ACTUAL NUMBER OF DAYS
ELAPSED, AND (Z) PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER, AND ON THE REVOLVING LOAN TERMINATION DATE.


 


3.7                                 COSTS, FEES AND EXPENSES.  THE BORROWER
SHALL PAY OR REIMBURSE THE BANK FOR ALL REASONABLE COSTS, FEES AND EXPENSES
INCURRED BY THE BANK OR FOR WHICH THE BANK BECOMES OBLIGATED IN CONNECTION WITH,
(A) THE NEGOTIATION, PREPARATION AND CONSUMMATION OF THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ALL OTHER DOCUMENTS PROVIDED FOR HEREIN OR DELIVERED OR TO BE
DELIVERED HEREUNDER OR IN CONNECTION HEREWITH (INCLUDING ANY AMENDMENT,
SUPPLEMENT OR WAIVER TO ANY LOAN DOCUMENT); (B) DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT THEREOF, REASONABLE CONSULTANTS’ FEES,
(C) ANY AND ALL STAMP AND OTHER TAXES PAYABLE IN CONNECTION WITH THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS, UCC SEARCH FEES, FILING FEES AND OTHER COSTS AND
EXPENSES IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, (D) ALL INSPECTIONS OR AUDITS BY THE BANK (OR BY THE
BANK’S AGENTS), PROVIDED, HOWEVER, THAT SO LONG AS NO EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT EXISTS, THE BORROWER SHALL NOT BE REQUIRED TO
REIMBURSE THE BANK FOR INSPECTIONS OR AUDITS MORE FREQUENTLY THAN ONCE EACH
FISCAL YEAR.  THAT PORTION OF THE OBLIGATIONS CONSISTING OF COSTS, EXPENSES OR
ADVANCES TO BE REIMBURSED BY THE BORROWER TO THE BANK PURSUANT TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS WHICH ARE NOT PAID ON OR PRIOR TO THE DATE HEREOF
SHALL BE PAYABLE BY THE BORROWER TO THE BANK WITHIN TEN (10) BUSINESS DAYS OF
NOTICE THEREOF.  IN ADDITION, IF AT ANY TIME OR TIMES HEREAFTER THE BANK:
(X) EMPLOYS COUNSEL FOR ADVICE OR OTHER REPRESENTATION (I) WITH RESPECT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, (II) TO REPRESENT THE BANK IN ANY
LITIGATION, CONTEST, DISPUTE, SUIT OR PROCEEDING OR TO COMMENCE, DEFEND, OR
INTERVENE OR TO TAKE ANY OTHER ACTION IN OR WITH RESPECT TO ANY LITIGATION,
CONTEST, DISPUTE, SUIT, OR PROCEEDING (WHETHER INSTITUTED BY THE BANK, THE
BORROWER, OR ANY OTHER PERSON) IN ANY WAY OR RESPECT RELATING TO THIS AGREEMENT,
THE

 

18

--------------------------------------------------------------------------------



 


OTHER LOAN DOCUMENTS OR THE BORROWER’S BUSINESS OR AFFAIRS, OR (III) TO ENFORCE
ANY RIGHTS OF THE BANK AGAINST A BORROWER OR ANY OTHER PERSON THAT MAY BE
OBLIGATED TO THE BANK BY VIRTUE OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS;
AND/OR (C) ATTEMPTS TO OR ENFORCES ANY OF THE BANK’S RIGHTS OR REMEDIES UNDER
THE AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE COSTS AND EXPENSES INCURRED BY
THE BANK IN ANY MANNER OR WAY WITH RESPECT TO THE FOREGOING, SHALL BE PART OF
THE OBLIGATIONS, PAYABLE BY THE BORROWERS TO THE BANK ON DEMAND.


 


SECTION 4                                             CONDITIONS OF BORROWING.


 

Notwithstanding any other provision of this Agreement, the Bank shall not be
required to disburse, make or continue all or any portion of the Loans, if any
of the following conditions shall have occurred.

 


4.1                                 LOAN DOCUMENTS.  THE BORROWER SHALL HAVE
FAILED TO EXECUTE AND DELIVER TO THE BANK ANY OF THE FOLLOWING LOAN DOCUMENTS,
ALL OF WHICH MUST BE SATISFACTORY TO THE BANK AND THE BANK’S COUNSEL IN FORM,
SUBSTANCE AND EXECUTION:


 


(A)                                  LOAN AGREEMENT.  TWO COPIES OF THIS
AGREEMENT DULY EXECUTED BY THE BORROWER.


 


(B)                                 REVOLVING NOTE.  A REVOLVING NOTE DULY
EXECUTED BY THE BORROWER, IN THE FORM ATTACHED AS EXHIBIT A HERETO.


 


(C)                                  SEARCH RESULTS; LIEN TERMINATIONS.  COPIES
OF UCC SEARCH REPORTS DATED SUCH A DATE AS IS REASONABLY ACCEPTABLE TO THE BANK,
LISTING ALL EFFECTIVE FINANCING STATEMENTS WHICH NAME THE BORROWER AND ANY OF
ITS SUBSIDIARIES, UNDER THEIR PRESENT NAMES AND ANY PREVIOUS NAMES, AS DEBTORS,
TOGETHER WITH (I) COPIES OF SUCH FINANCING STATEMENTS, (II) PAYOFF LETTERS
EVIDENCING REPAYMENT IN FULL OF ALL EXISTING INDEBTEDNESS TO BE REPAID WITH THE
LOANS, THE TERMINATION OF ALL AGREEMENTS RELATING THERETO AND THE RELEASE OF ALL
LIENS GRANTED IN CONNECTION THEREWITH, WITH UCC OR OTHER APPROPRIATE TERMINATION
STATEMENTS AND DOCUMENTS EFFECTIVE TO EVIDENCE THE FOREGOING (OTHER THAN
PERMITTED LIENS), AND (III) SUCH OTHER UCC TERMINATION STATEMENTS AS THE BANK
MAY REASONABLY REQUEST.


 


(D)                                 SECRETARY’S CERTIFICATE.  CERTIFIED COPIES
OF (I) THE ORGANIZATIONAL DOCUMENTS OF THE BORROWER, (II) GOOD STANDING
CERTIFICATES IN THE STATE OF ORGANIZATION OF THE BORROWER AND IN EACH OTHER
STATE REQUESTED BY THE BANK, (III) RESOLUTIONS OF THE OF THE BORROWER APPROVING
AND AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS
AND THE TRANSACTIONS CONTEMPLATED THEREBY, AND (IV) SIGNATURE AND INCUMBENCY
CERTIFICATES OF THE AUTHORIZED SIGNERS FOR THE BORROWER EXECUTING ANY OF THE
LOAN DOCUMENTS, IT BEING UNDERSTOOD THAT THE BANK MAY CONCLUSIVELY RELY ON EACH
SUCH CERTIFICATE UNTIL FORMALLY ADVISED BY A LIKE CERTIFICATE OF ANY CHANGES
THEREIN), ALL CERTIFIED BY ITS SECRETARY OR AN ASSISTANT SECRETARY (OR SIMILAR
OFFICER) AS BEING IN FULL FORCE AND EFFECT WITHOUT MODIFICATION.


 


(E)                                  INSURANCE.  STANDARD CERTIFICATES OF
INSURANCE WHICH INCLUDE THE DOLLAR AMOUNT OF THE COVERAGE ON THE ITEMS LOCATED
AT EACH OF BORROWER’S LOCATIONS.

 

19

--------------------------------------------------------------------------------



 


(F)                                    FINANCIAL STATEMENTS.  AUDITED
CONSOLIDATED FINANCIAL STATEMENTS FOR THE BORROWER AND ITS SUBSIDIARIES FOR THE
FISCAL YEARS ENDING JUNE 30, 2008, JUNE 30, 2007; AND JUNE 30, 2006; PROJECTED
INCOME STATEMENTS, BALANCE SHEETS AND CASH FLOW STATEMENTS OF THE BORROWER AND
ITS SUBSIDIARIES PREPARED BY THE BORROWER.


 


(G)                                 ADDITIONAL DOCUMENTS.  SUCH OTHER
CERTIFICATES, FINANCIAL STATEMENTS, SCHEDULES, RESOLUTIONS, OPINIONS OF COUNSEL,
NOTES AND OTHER DOCUMENTS WHICH ARE PROVIDED FOR HEREUNDER OR WHICH THE BANK
SHALL REQUIRE.


 


4.2                                 EVENT OF DEFAULT.  ANY EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR THE BORROWER
SHALL NOT OTHERWISE BE IN FULL COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT.


 


4.3                                 BANKING RELATIONSHIP.  THE BORROWER SHALL
HAVE FAILED TO ESTABLISH AND MAINTAIN THE BANK AS ITS PRIMARY BANK OF ACCOUNT
AND DEPOSITORY FOR ALL FINANCIAL SERVICES, INCLUDING ALL RECEIPTS,
DISBURSEMENTS, CASH MANAGEMENT AND RELATED SERVICES WITHIN 90 DAYS FROM THE DATE
OF THIS AGREEMENT.


 


4.4                                 REIMBURSEMENT OF EXPENSES.  THE BORROWER
SHALL HAVE FAILED TO REIMBURSE THE BANK FOR ALL EXPENSES FOR WHICH IT HAS AGREED
TO REIMBURSE THE BANK PURSUANT TO SECTION 11.17 HERETO FOR WHICH INVOICES HAVE
BEEN PRESENTED TO THE BORROWER.


 


4.5                                 MATERIAL ADVERSE EFFECT.  THE OCCURRENCE OF
ANY EVENT HAVING A MATERIAL ADVERSE EFFECT UPON THE BORROWER.


 


4.6                                 LITIGATION.  ANY LITIGATION OR GOVERNMENTAL
PROCEEDING SHALL HAVE BEEN INSTITUTED AGAINST THE BORROWER OR ANY OF ITS
OFFICERS OR SHAREHOLDERS HAVING A MATERIALLY ADVERSE EFFECT UPON THE BORROWER.


 


4.7                                 REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION OR WARRANTY OF THE BORROWER CONTAINED HEREIN OR IN ANY LOAN
DOCUMENT SHALL BE UNTRUE OR INCORRECT IN ANY MATERIAL RESPECT AS OF THE DATE OF
ANY LOAN AS THOUGH MADE ON SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATION
OR WARRANTY EXPRESSLY RELATES TO AN EARLIER DATE.


 


SECTION 5                                             REPRESENTATIONS AND
WARRANTIES.


 

To induce the Bank to make the Loans, the Borrower makes the following
representations and warranties to the Bank, each of which shall survive the
execution and delivery of this Agreement.  Such representations and warranties
shall be true as of the date of this Agreement and as of the date of any Loan.

 


5.1                                 BORROWER ORGANIZATION AND NAME.  THE
BORROWER AND EACH SUBSIDIARY, IF ANY, IS DULY ORGANIZED, EXISTING AND IN GOOD
STANDING, WITH FULL AND ADEQUATE POWER TO CARRY ON AND CONDUCT ITS BUSINESS AS
PRESENTLY CONDUCTED.  THE BORROWER AND EACH SUBSIDIARY, IF ANY, IS DULY LICENSED
OR QUALIFIED IN ALL FOREIGN JURISDICTIONS WHEREIN THE NATURE OF ITS ACTIVITIES
REQUIRES SUCH QUALIFICATION OR LICENSING.  THE EXACT LEGAL NAME OF THE BORROWER
IS AS SET FORTH IN THE FIRST PARAGRAPH OF THIS AGREEMENT.

 

20

--------------------------------------------------------------------------------



 


5.2                                 AUTHORIZATION.  THE BORROWER HAS FULL RIGHT,
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT, TO MAKE THE BORROWINGS AND
EXECUTE AND DELIVER THE LOAN DOCUMENTS AS PROVIDED HEREIN AND TO PERFORM ALL OF
ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WILL
NOT, NOR WILL THE OBSERVANCE OR PERFORMANCE OF ANY OF THE MATTERS AND THINGS
HEREIN OR THEREIN SET FORTH, VIOLATE OR CONTRAVENE ANY PROVISION OF LAW OR OF
THE BORROWER’S ORGANIZATIONAL DOCUMENTS, NOR REQUIRE ANY CONSENT, APPROVAL,
AUTHORIZATION, OR FILINGS WITH, NOTICE TO OR OTHER ACT BY OR IN RESPECT OF, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PARTY (OTHER THAN ANY CONSENT OR APPROVAL
WHICH HAS BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT).  ALL NECESSARY AND
APPROPRIATE ACTION HAS BEEN TAKEN ON THE PART OF THE BORROWER TO AUTHORIZE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE LOAN DOCUMENTS.


 


5.3                                 VALIDITY AND BINDING NATURE.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE
BORROWER, ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH THEIR TERMS,
SUBJECT TO BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING THE ENFORCEABILITY
OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY.


 


5.4                                 OWNERSHIP OF PROPERTIES; LIENS.  THE
BORROWER OWNS OR HAS OTHER RIGHTS IN ALL OF ITS PROPERTIES AND ASSETS, REAL AND
PERSONAL, TANGIBLE AND INTANGIBLE, OF ANY NATURE WHATSOEVER (INCLUDING PATENTS,
TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS), FREE AND CLEAR OF ALL
LIENS, CHARGES AND CLAIMS (INCLUDING INFRINGEMENT CLAIMS WITH RESPECT TO
PATENTS, TRADEMARKS, SERVICE MARKS, COPYRIGHTS AND THE LIKE), OTHER THAN
PERMITTED LIENS.


 


5.5                                 EQUITY OWNERSHIP.  ALL ISSUED AND
OUTSTANDING CAPITAL SECURITIES OF THE BORROWER AND EACH OF ITS SUBSIDIARIES ARE
DULY AUTHORIZED AND VALIDLY ISSUED, FULLY PAID, NON-ASSESSABLE, AND SUCH
SECURITIES WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL LAWS
CONCERNING THE ISSUANCE OF SECURITIES.


 


5.6                                 INTELLECTUAL PROPERTY.  THE BORROWER OWNS
AND POSSESSES OR HAS A LICENSE OR OTHER RIGHT TO USE ALL INTELLECTUAL PROPERTY
AS ARE MATERIALLY NECESSARY FOR THE CONDUCT OF THE BUSINESSES OF THE BORROWER,
WITHOUT ANY INFRINGEMENT UPON RIGHTS OF OTHERS WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT UPON THE BORROWER, AND NO MATERIAL
CLAIM HAS BEEN ASSERTED AND IS PENDING CHALLENGING OR QUESTIONING THE USE OF ANY
INTELLECTUAL PROPERTY OR THE VALIDITY OR EFFECTIVENESS OF ANY INTELLECTUAL
PROPERTY NOR DOES THE BORROWER KNOW OF ANY VALID BASIS FOR ANY SUCH CLAIM.


 


5.7                                 FINANCIAL STATEMENTS.  ALL FINANCIAL
STATEMENTS SUBMITTED TO THE BANK BY THE BORROWER HAVE BEEN PREPARED IN
ACCORDANCE WITH SOUND ACCOUNTING PRACTICES AND GAAP ON A BASIS, EXCEPT AS
OTHERWISE NOTED THEREIN, CONSISTENT WITH THE PREVIOUS FISCAL YEAR AND PRESENT
FAIRLY THE FINANCIAL CONDITION OF THE BORROWER AND THE RESULTS OF THE OPERATIONS
FOR THE BORROWER AS OF SUCH DATE AND FOR THE PERIODS INDICATED.  SINCE THE DATE
OF THE MOST RECENT FINANCIAL STATEMENT SUBMITTED BY THE BORROWER TO THE BANK,
THERE HAS BEEN NO CHANGE IN THE FINANCIAL CONDITION OR IN THE ASSETS OR
LIABILITIES OF THE BORROWER HAVING A MATERIAL ADVERSE EFFECT ON THE BORROWER.


 


5.8                                 LITIGATION AND CONTINGENT LIABILITIES. 
THERE IS NO LITIGATION, ARBITRATION PROCEEDING, DEMAND, CHARGE, CLAIM, PETITION
OR GOVERNMENTAL INVESTIGATION OR PROCEEDING

 

21

--------------------------------------------------------------------------------



 


PENDING, OR TO THE KNOWLEDGE OF THE BORROWER, THREATENED, AGAINST THE BORROWER,
WHICH, IF ADVERSELY DETERMINED, MIGHT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT UPON THE BORROWER.  OTHER THAN ANY LIABILITY INCIDENT TO SUCH
LITIGATION OR PROCEEDINGS, THE BORROWER HAS NO MATERIAL GUARANTEE OBLIGATIONS,
CONTINGENT LIABILITIES, LIABILITIES FOR TAXES, OR ANY LONG-TERM LEASES OR
UNUSUAL FORWARD OR LONG-TERM COMMITMENTS, INCLUDING ANY INTEREST RATE OR FOREIGN
CURRENCY SWAP OR EXCHANGE TRANSACTION OR OTHER OBLIGATION IN RESPECT OF
DERIVATIVES, THAT ARE NOT FULLY-REFLECTED OR FULLY RESERVED FOR IN THE MOST
RECENT FINANCIAL STATEMENTS DELIVERED TO THE BANK OR OTHERWISE DISCLOSED IN
WRITING TO THE BANK.


 


5.9                                 EVENT OF DEFAULT.  NO EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT EXISTS OR WOULD RESULT FROM THE INCURRENCE BY THE
BORROWER OF ANY OF THE OBLIGATIONS HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENT, AND THE BORROWER IS NOT IN DEFAULT (WITHOUT REGARD TO GRACE OR CURE
PERIODS) UNDER ANY OTHER CONTRACT OR AGREEMENT TO WHICH IT IS A PARTY THAT WOULD
HAVE A MATERIAL ADVERSE EFFECT.


 


5.10                           ADVERSE CIRCUMSTANCES.  NO CONDITION,
CIRCUMSTANCE, EVENT, AGREEMENT, DOCUMENT, INSTRUMENT, RESTRICTION, LITIGATION OR
PROCEEDING (OR THREATENED LITIGATION OR PROCEEDING OR BASIS THEREFOR) EXISTS
WHICH (A) WOULD HAVE A MATERIAL ADVERSE EFFECT UPON THE BORROWER, OR (B) WOULD
CONSTITUTE AN EVENT OF DEFAULT OR AN UNMATURED EVENT OF DEFAULT.


 


5.11                           ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES.  THE
BORROWER HAS NOT GENERATED, USED, STORED, TREATED, TRANSPORTED, MANUFACTURED,
HANDLED, PRODUCED OR DISPOSED OF ANY HAZARDOUS SUBSTANCES, ON OR OFF ANY OF THE
PREMISES OF THE BORROWER (WHETHER OR NOT OWNED BY IT) IN ANY MANNER WHICH AT ANY
TIME VIOLATES ANY ENVIRONMENTAL LAW OR ANY LICENSE, PERMIT, CERTIFICATE,
APPROVAL OR SIMILAR AUTHORIZATION THEREUNDER. THERE HAS BEEN NO INVESTIGATION,
PROCEEDING, COMPLAINT, ORDER, DIRECTIVE, CLAIM, CITATION OR NOTICE BY ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PARTY, NOR IS ANY PENDING OR, TO THE BEST OF
THE BORROWER’S KNOWLEDGE, THREATENED. THE BORROWER HAS NO MATERIAL LIABILITY,
CONTINGENT OR OTHERWISE, IN CONNECTION WITH ANY VIOLATION OF ANY ENVIRONMENTAL
LAW.


 


5.12                           SOLVENCY, ETC.  AS OF THE DATE HEREOF, AND
IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO THE BORROWER UNDERTAKING ANY
OBLIGATION HEREUNDER, (A) THE FAIR VALUE OF THE BORROWER’S ASSETS IS GREATER
THAN THE AMOUNT OF ITS LIABILITIES (INCLUDING DISPUTED, CONTINGENT AND
UNLIQUIDATED LIABILITIES) AS SUCH VALUE IS ESTABLISHED AND LIABILITIES EVALUATED
AS REQUIRED UNDER THE SECTION 548 OF THE UNITED STATES BANKRUPTCY CODE, (B) THE
PRESENT FAIR SALEABLE VALUE OF THE BORROWER’S ASSETS IS NOT LESS THAN THE AMOUNT
THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY ON ITS DEBTS AS THEY BECOME
ABSOLUTE AND MATURED, (C) THE BORROWER IS ABLE TO REALIZE UPON ITS ASSETS AND
PAY ITS DEBTS AND OTHER LIABILITIES (INCLUDING DISPUTED, CONTINGENT AND
UNLIQUIDATED LIABILITIES) AS THEY MATURE IN THE NORMAL COURSE OF BUSINESS,
(D) THE BORROWER DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR
DEBTS OR LIABILITIES BEYOND ITS ABILITY TO PAY AS SUCH DEBTS AND LIABILITIES
MATURE, AND (E) THE BORROWER IS NOT ENGAGED IN BUSINESS OR A TRANSACTION, AND IS
NOT ABOUT TO ENGAGE IN BUSINESS OR A TRANSACTION, FOR WHICH ITS PROPERTY WOULD
CONSTITUTE UNREASONABLY SMALL CAPITAL.


 


5.13                           ERISA OBLIGATIONS.  ALL EMPLOYEE PLANS OF THE
BORROWER MEET THE MINIMUM FUNDING STANDARDS OF SECTION 302 OF ERISA AND 412 OF
THE INTERNAL REVENUE CODE WHERE APPLICABLE, AND EACH SUCH EMPLOYEE PLAN THAT IS
INTENDED TO BE QUALIFIED WITHIN THE MEANING OF SECTION 401 OF THE INTERNAL
REVENUE CODE OF 1986 IS QUALIFIED.  NO WITHDRAWAL LIABILITY HAS BEEN

 

22

--------------------------------------------------------------------------------



 


INCURRED UNDER ANY SUCH EMPLOYEE PLANS AND NO “REPORTABLE EVENT” OR “PROHIBITED
TRANSACTION” (AS SUCH TERMS ARE DEFINED IN ERISA), HAS OCCURRED WITH RESPECT TO
ANY SUCH EMPLOYEE PLANS, UNLESS APPROVED BY THE APPROPRIATE GOVERNMENTAL
AGENCIES.  THE BORROWER HAS PROMPTLY PAID AND DISCHARGED ALL OBLIGATIONS AND
LIABILITIES ARISING UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974
(“ERISA”) OF A CHARACTER WHICH IF UNPAID OR UNPERFORMED MIGHT RESULT IN THE
IMPOSITION OF A LIEN AGAINST ANY OF ITS PROPERTIES OR ASSETS.


 


5.14                           LABOR RELATIONS.  EXCEPT AS COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) THERE ARE NO STRIKES,
LOCKOUTS OR OTHER LABOR DISPUTES AGAINST THE BORROWER OR, TO THE BEST KNOWLEDGE
OF THE BORROWER, THREATENED, (II) HOURS WORKED BY AND PAYMENT MADE TO EMPLOYEES
OF THE BORROWER HAVE NOT BEEN IN VIOLATION OF THE FAIR LABOR STANDARDS ACT OR
ANY OTHER APPLICABLE LAW, AND (II) NO UNFAIR LABOR PRACTICE COMPLAINT IS PENDING
AGAINST THE BORROWER OR, TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED
BEFORE ANY GOVERNMENTAL AUTHORITY.


 


5.15                           LENDING RELATIONSHIP.  THE RELATIONSHIP HEREBY
CREATED BETWEEN THE BORROWER AND THE BANK IS AND HAS BEEN CONDUCTED ON AN OPEN
AND ARM’S LENGTH BASIS IN WHICH NO FIDUCIARY RELATIONSHIP EXISTS AND THAT THE
BORROWER HAS NOT RELIED AND IS NOT RELYING ON ANY SUCH FIDUCIARY RELATIONSHIP IN
EXECUTING THIS AGREEMENT AND IN CONSUMMATING THE LOANS.  THE BANK REPRESENTS
THAT IT WILL RECEIVE ANY PROMISSORY NOTE PAYABLE TO ITS ORDER AS EVIDENCE OF A
BANK LOAN.


 


5.16                           BUSINESS LOAN.  THE LOANS, INCLUDING INTEREST
RATE, FEES AND CHARGES AS CONTEMPLATED HEREBY, (I) ARE EXTENSIONS OF CREDIT TO A
BUSINESS ENTITY WITHIN THE PURVIEW OF 815 ILCS 205/4(1)(C), AS AMENDED FROM TIME
TO TIME, (II) ARE AN EXEMPTED TRANSACTION UNDER THE TRUTH IN LENDING ACT, 12
U.S.C. 1601 ET SEQ., AS AMENDED FROM TIME TO TIME, AND (III) DO NOT, AND WHEN
DISBURSED SHALL NOT, VIOLATE THE PROVISIONS OF THE ILLINOIS USURY LAWS, ANY
CONSUMER CREDIT LAWS OR THE USURY LAWS OF ANY STATE WHICH MAY HAVE JURISDICTION
OVER THIS TRANSACTION, THE BORROWER OR ANY PROPERTY SECURING THE LOANS.


 


5.17                           TAXES.  THE BORROWER HAS TIMELY FILED ALL TAX
RETURNS AND REPORTS REQUIRED BY LAW TO HAVE BEEN FILED BY IT AND HAS PAID ALL
TAXES, GOVERNMENTAL CHARGES AND ASSESSMENTS DUE AND PAYABLE WITH RESPECT TO SUCH
RETURNS, EXCEPT ANY SUCH TAXES OR CHARGES WHICH ARE BEING DILIGENTLY CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN
ACCORDANCE WITH GAAP SHALL HAVE BEEN SET ASIDE ON ITS BOOKS, ARE INSURED AGAINST
OR BONDED OVER TO THE SATISFACTION OF THE BANK AND THE CONTESTING OF SUCH
PAYMENT DOES NOT CREATE A LIEN ON PROPERTY OF THE BORROWER WHICH IS NOT A
PERMITTED LIEN OR THAT COULD NOT OTHERWISE BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  THERE IS NO CONTROVERSY OR OBJECTION PENDING OR
THREATENED IN RESPECT OF ANY TAX RETURNS OF THE BORROWER.  THE BORROWER HAS MADE
ADEQUATE RESERVES ON ITS BOOKS AND RECORDS IN ACCORDANCE WITH GAAP FOR ALL TAXES
THAT HAVE ACCRUED BUT WHICH ARE NOT YET DUE AND PAYABLE.


 


5.18                           COMPLIANCE WITH REGULATION U.  NO PORTION OF THE
PROCEEDS OF THE LOANS SHALL BE USED BY THE BORROWER, OR ANY AFFILIATES OF THE
BORROWER, EITHER DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF PURCHASING OR
CARRYING ANY MARGIN STOCK, WITHIN THE MEANING OF REGULATION U AS ADOPTED BY THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM OR ANY SUCCESSOR THERETO.


 


5.19                           GOVERNMENTAL REGULATION.  THE BORROWER AND THE
SUBSIDIARIES ARE NOT, OR AFTER GIVING EFFECT TO ANY LOAN, WILL NOT BE, SUBJECT
TO REGULATION UNDER THE PUBLIC UTILITY HOLDING

 

23

--------------------------------------------------------------------------------



 


COMPANY ACT OF 1935, THE FEDERAL POWER ACT, THE ICC TERMINATION ACT OF 1995 OR
THE INVESTMENT COMPANY ACT OF 1940 OR TO ANY FEDERAL OR STATE STATUTE OR
REGULATION LIMITING ITS ABILITY TO INCUR INDEBTEDNESS FOR BORROWED MONEY.


 


5.20                           PLACE OF BUSINESS.  THE PRINCIPAL PLACE OF
BUSINESS AND BOOKS AND RECORDS OF THE BORROWER IS SET FORTH IN THE PREAMBLE TO
THIS AGREEMENT AND THE BORROWER SHALL PROMPTLY NOTIFY THE BANK OF ANY CHANGE IN
SUCH LOCATION.


 


5.21                           COMPLETE INFORMATION.  THIS AGREEMENT AND ALL
FINANCIAL STATEMENTS AND OTHER MATERIALS AND INFORMATION FURNISHED BY THE
BORROWER TO THE BANK IN CONNECTION WITH THIS AGREEMENT, AND ALL WRITTEN
INFORMATION HEREAFTER FURNISHED BY OR ON BEHALF OF THE BORROWER TO THE BANK IN
CONNECTION HEREWITH WILL BE, TRUE AND ACCURATE IN EVERY MATERIAL RESPECT ON THE
DATE AS OF WHICH SUCH INFORMATION IS DATED OR CERTIFIED, AND NONE OF SUCH
INFORMATION IS OR WILL BE INCOMPLETE BY OMITTING TO STATE ANY MATERIAL FACT
NECESSARY TO MAKE SUCH INFORMATION NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH MADE (IT BEING RECOGNIZED BY THE BANK THAT ANY PROJECTIONS AND
FORECASTS PROVIDED BY THE BORROWER ARE BASED ON GOOD FAITH ESTIMATES AND
ASSUMPTIONS BELIEVED BY THE BORROWER TO BE REASONABLE AS OF THE DATE OF THE
APPLICABLE PROJECTIONS OR ASSUMPTIONS AND THAT ACTUAL RESULTS DURING THE PERIOD
OR PERIODS COVERED BY ANY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM
PROJECTED OR FORECASTED RESULTS).


 


SECTION 6                                             AFFIRMATIVE COVENANTS.


 


6.1                                 BORROWER EXISTENCE.  THE BORROWER SHALL AT
ALL TIMES PRESERVE AND MAINTAIN ITS (A) EXISTENCE AND GOOD STANDING IN THE
JURISDICTION OF ITS ORGANIZATION, AND (B) QUALIFICATION TO DO BUSINESS AND GOOD
STANDING IN EACH JURISDICTION WHERE THE NATURE OF ITS BUSINESS MAKES SUCH
QUALIFICATION NECESSARY (OTHER THAN SUCH JURISDICTIONS IN WHICH THE FAILURE TO
BE QUALIFIED OR IN GOOD STANDING COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT), AND SHALL AT ALL TIMES CONTINUE AS A GOING CONCERN IN
THE BUSINESS WHICH THE BORROWER IS PRESENTLY CONDUCTING.


 


6.2                                 COMPLIANCE WITH LAWS.  THE BORROWER SHALL
USE THE PROCEEDS OF THE LOANS TO REFINANCE EXISTING INDEBTEDNESS, FOR THE
ISSUANCE OF LETTERS OF CREDIT AS SET FORTH HEREIN, FOR WORKING CAPITAL AND OTHER
GENERAL CORPORATE OR BUSINESS PURPOSES NOT IN CONTRAVENTION OF ANY REQUIREMENTS
OF LAW AND NOT IN VIOLATION OF THIS AGREEMENT, AND SHALL COMPLY, AND CAUSE ANY
SUBSIDIARY TO COMPLY, IN ALL RESPECTS, INCLUDING THE CONDUCT OF ITS BUSINESS AND
OPERATIONS AND THE USE OF ITS PROPERTIES AND ASSETS, WITH ALL APPLICABLE LAWS,
RULES, REGULATIONS, DECREES, ORDERS, JUDGMENTS, LICENSES AND PERMITS, EXCEPT
WHERE FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  IN ADDITION, AND WITHOUT LIMITING THE FOREGOING SENTENCE, THE
BORROWER SHALL (A) ENSURE, AND CAUSE EACH SUBSIDIARY TO ENSURE, THAT NO PERSON
WHO OWNS A CONTROLLING INTEREST IN OR OTHERWISE CONTROLS THE BORROWER OR ANY
SUBSIDIARY IS OR SHALL BE LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND
BLOCKED PERSON LIST OR OTHER SIMILAR LISTS MAINTAINED BY THE OFFICE OF FOREIGN
ASSETS CONTROL (“OFAC”), THE DEPARTMENT OF THE TREASURY OR INCLUDED IN ANY
EXECUTIVE ORDERS, (B) NOT USE OR PERMIT THE USE OF THE PROCEEDS OF THE LOANS TO
VIOLATE ANY OF THE FOREIGN ASSET CONTROL REGULATIONS OF OFAC OR ANY ENABLING
STATUTE OR EXECUTIVE ORDER RELATING THERETO, AND (C) COMPLY, AND CAUSE EACH
SUBSIDIARY TO COMPLY, WITH ALL APPLICABLE BANK SECRECY ACT LAWS AND REGULATIONS,
AS AMENDED.

 

24

--------------------------------------------------------------------------------


 


6.3           PAYMENT OF TAXES AND LIABILITIES.  THE BORROWER SHALL PAY, AND
CAUSE ANY SUBSIDIARY TO PAY, AND DISCHARGE, BEFORE PENALTIES ACCRUE THEREON, ALL
PROPERTY AND OTHER TAXES, AND ALL GOVERNMENTAL CHARGES OR LEVIES AGAINST IT, AS
WELL AS CLAIMS OF ANY KIND WHICH, IF UNPAID, COULD BECOME A LIEN ON ANY OF ITS
PROPERTY; PROVIDED THAT THE FOREGOING SHALL NOT REQUIRE THE BORROWER OR ANY
SUBSIDIARY TO PAY ANY SUCH TAX OR CHARGE SO LONG AS IT SHALL CONTEST THE
VALIDITY THEREOF IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND SHALL SET ASIDE ON
ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP.


 


6.4           MAINTAIN PROPERTY.  THE BORROWER SHALL AT ALL TIMES MAINTAIN,
PRESERVE AND KEEP ITS PLANT, PROPERTIES AND EQUIPMENT IN GOOD REPAIR, WORKING
ORDER AND CONDITION, NORMAL WEAR AND TEAR EXCEPTED, AND SHALL FROM TIME TO TIME
MAKE ALL NEEDFUL AND PROPER REPAIRS, RENEWALS, REPLACEMENTS, AND ADDITIONS
THERETO SO THAT AT ALL TIMES THE EFFICIENCY THEREOF SHALL BE FULLY PRESERVED AND
MAINTAINED.  THE BORROWER SHALL PERMIT THE BANK TO EXAMINE AND INSPECT SUCH
PLANT, PROPERTIES AND EQUIPMENT AT ALL REASONABLE TIMES.


 


6.5           MAINTAIN INSURANCE.  THE BORROWER SHALL AT ALL TIMES MAINTAIN, AND
CAUSE ANY SUBSIDIARY TO MAINTAIN, WITH INSURANCE COMPANIES REASONABLY ACCEPTABLE
TO THE BANK, SUCH INSURANCE COVERAGE AS MAY BE REQUIRED BY ANY LAW OR
GOVERNMENTAL REGULATION OR COURT DECREE OR ORDER APPLICABLE TO IT AND SUCH OTHER
INSURANCE, TO SUCH EXTENT AND AGAINST SUCH HAZARDS AND LIABILITIES, INCLUDING
EMPLOYERS’, PUBLIC AND PROFESSIONAL LIABILITY RISKS, AS IS CUSTOMARILY
MAINTAINED BY COMPANIES SIMILARLY SITUATED, AND SHALL HAVE INSURED AMOUNTS NO
LESS THAN, AND DEDUCTIBLES NO HIGHER THAN, ARE REASONABLY ACCEPTABLE TO THE
BANK.  THE BORROWER SHALL FURNISH TO THE BANK A CERTIFICATE SETTING FORTH IN
REASONABLE DETAIL THE NATURE AND EXTENT OF ALL INSURANCE MAINTAINED BY THE
BORROWER, WHICH SHALL BE REASONABLY ACCEPTABLE IN ALL RESPECTS TO THE BANK.


 

In the event the Borrower either fails to provide the Bank with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then the Bank, without waiving
or releasing any obligation or default by the Borrower hereunder, may at any
time (but shall be under no obligation to so act), obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto, which the Bank deems advisable.  This insurance coverage
(a) may, but need not, protect the Borrower’s interests in such property, and
(b) may not pay any claim made by, or against, the Borrower in connection with
such property.  The Borrower may later cancel any such insurance purchased by
the Bank, but only after providing the Bank with evidence that the Borrower has
obtained the insurance coverage required by this Section.  If the Bank purchases
such insurance, the Borrower will be responsible for the costs of that
insurance, including interest and any other charges that may be imposed with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance may be added to the
principal amount of the Loans owing hereunder.  The costs of the insurance may
be more than the cost of the insurance the Borrower may be able to obtain on its
own.

 


6.6           ERISA LIABILITIES; EMPLOYEE PLANS.  THE BORROWER SHALL (I) KEEP IN
FULL FORCE AND EFFECT ANY AND ALL EMPLOYEE PLANS WHICH ARE PRESENTLY IN
EXISTENCE OR MAY, FROM TIME TO TIME, COME INTO EXISTENCE UNDER ERISA, AND NOT
WITHDRAW FROM ANY SUCH EMPLOYEE PLANS, UNLESS SUCH WITHDRAWAL CAN BE EFFECTED OR
SUCH EMPLOYEE PLANS CAN BE TERMINATED WITHOUT LIABILITY TO THE BORROWER;
(II) MAKE CONTRIBUTIONS TO ALL OF SUCH EMPLOYEE PLANS IN A TIMELY MANNER AND IN
A

 

25

--------------------------------------------------------------------------------


 


SUFFICIENT AMOUNT TO COMPLY WITH THE STANDARDS OF ERISA; INCLUDING THE MINIMUM
FUNDING STANDARDS OF ERISA; (III) COMPLY WITH ALL MATERIAL REQUIREMENTS OF ERISA
WHICH RELATE TO SUCH EMPLOYEE PLANS; (IV) NOTIFY THE BANK IMMEDIATELY UPON
RECEIPT BY THE BORROWER OF ANY NOTICE CONCERNING THE IMPOSITION OF ANY
WITHDRAWAL LIABILITY OR OF THE INSTITUTION OF ANY PROCEEDING OR OTHER ACTION
WHICH MAY RESULT IN THE TERMINATION OF ANY SUCH EMPLOYEE PLANS OR THE
APPOINTMENT OF A TRUSTEE TO ADMINISTER SUCH EMPLOYEE PLANS; (V) PROMPTLY ADVISE
THE BANK OF THE OCCURRENCE OF ANY “REPORTABLE EVENT” OR “PROHIBITED TRANSACTION”
(AS SUCH TERMS ARE DEFINED IN ERISA), WITH RESPECT TO ANY SUCH EMPLOYEE PLANS;
AND (VI) AMEND ANY EMPLOYEE PLAN THAT IS INTENDED TO BE QUALIFIED WITHIN THE
MEANING OF SECTION 401 OF THE INTERNAL REVENUE CODE OF 1986 TO THE EXTENT
NECESSARY TO KEEP THE EMPLOYEE PLAN QUALIFIED, AND TO CAUSE THE EMPLOYEE PLAN TO
BE ADMINISTERED AND OPERATED IN A MANNER THAT DOES NOT CAUSE THE EMPLOYEE PLAN
TO LOSE ITS QUALIFIED STATUS.


 


6.7           INTELLECTUAL PROPERTY.  THE BORROWER SHALL MAINTAIN, PRESERVE AND
RENEW ALL INTELLECTUAL PROPERTY THAT IS MATERIALLY NECESSARY FOR THE CONDUCT OF
ITS BUSINESS AS AND WHERE THE SAME IS CURRENTLY LOCATED AS HERETOFORE OR AS
HEREAFTER CONDUCTED BY IT.


 


6.8           NOTICE OF PROCEEDINGS.  THE BORROWER, PROMPTLY UPON BECOMING
AWARE, SHALL GIVE WRITTEN NOTICE TO THE BANK OF ANY LITIGATION, ARBITRATION OR
GOVERNMENTAL INVESTIGATION OR PROCEEDING NOT PREVIOUSLY DISCLOSED BY THE
BORROWER TO THE BANK WHICH HAS BEEN INSTITUTED OR, TO THE KNOWLEDGE OF THE
BORROWER, IS THREATENED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR TO
WHICH ANY OF ITS RESPECTIVE PROPERTIES IS SUBJECT WHICH MIGHT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR CAUSE AN EVENT OF DEFAULT OR AN
UNMATURED EVENT OF DEFAULT.


 


6.9           NOTICE OF EVENT OF DEFAULT OR MATERIAL ADVERSE EFFECT.  THE
BORROWER SHALL, IMMEDIATELY AFTER THE COMMENCEMENT THEREOF, GIVE NOTICE TO THE
BANK IN WRITING OF THE OCCURRENCE OF ANY EVENT OF DEFAULT OR ANY UNMATURED EVENT
OF DEFAULT, OR THE OCCURRENCE OF ANY CONDITION OR EVENT HAVING A MATERIAL
ADVERSE EFFECT ON THE BORROWER.


 


6.10         ENVIRONMENTAL MATTERS.  THE BORROWER WILL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL ENVIRONMENTAL LAWS AND WILL OBTAIN ALL LICENSES, PERMITS,
CERTIFICATES, APPROVALS AND SIMILAR AUTHORIZATIONS THEREUNDER. THE BORROWER
SHALL IMMEDIATELY NOTIFY THE BANK UPON BECOMING AWARE OF ANY SUCH INVESTIGATION,
PROCEEDING, COMPLAINT, ORDER, DIRECTIVE, CLAIM, CITATION OR NOTICE, AND SHALL
TAKE PROMPT AND APPROPRIATE ACTIONS TO RESPOND THERETO, WITH RESPECT TO ANY
NON-COMPLIANCE WITH, OR VIOLATION OF, THE REQUIREMENTS OF ANY ENVIRONMENTAL LAW
BY THE BORROWER OR THE RELEASE, SPILL OR DISCHARGE, THREATENED OR ACTUAL, OF ANY
HAZARDOUS MATERIAL OR THE GENERATION, USE, STORAGE, TREATMENT, TRANSPORTATION,
MANUFACTURE, HANDLING, PRODUCTION OR DISPOSAL OF ANY HAZARDOUS MATERIAL OR ANY
OTHER ENVIRONMENTAL, HEALTH OR SAFETY MATTER, WHICH AFFECTS THE BORROWER OR ITS
BUSINESS, OPERATIONS OR ASSETS OR ANY PROPERTIES AT WHICH THE BORROWER HAS
TRANSPORTED, STORED OR DISPOSED OF ANY HAZARDOUS SUBSTANCES.  THE BORROWER
AGREES TO ALLOW THE BANK OR ITS AGENT REASONABLE ACCESS TO THE PROPERTIES OF THE
BORROWER AND ANY SUBSIDIARIES TO CONFIRM COMPLIANCE WITH ALL ENVIRONMENTAL LAWS,
AND THE BORROWER SHALL, FOLLOWING DETERMINATION BY THE BANK THAT THERE IS
NON-COMPLIANCE, OR ANY CONDITION WHICH REQUIRES ANY ACTION BY OR ON BEHALF OF
THE BORROWER IN ORDER TO AVOID ANY NON-COMPLIANCE, WITH ANY ENVIRONMENTAL LAW,
AT THE BORROWER’S SOLE EXPENSE, CAUSE AN INDEPENDENT ENVIRONMENTAL ENGINEER
ACCEPTABLE TO THE BANK TO CONDUCT SUCH TESTS OF THE RELEVANT SITE AS ARE
REASONABLY

 

26

--------------------------------------------------------------------------------


 


APPROPRIATE, AND PREPARE AND DELIVER A REPORT SETTING FORTH THE RESULT OF SUCH
TESTS, A PROPOSED PLAN FOR REMEDIATION AND AN ESTIMATE OF THE COSTS THEREOF.


 


6.11                           FURTHER ASSURANCES.  THE BORROWER SHALL TAKE, AND
CAUSE ANY SUBSIDIARY TO TAKE, SUCH ACTIONS AS ARE NECESSARY OR AS THE BANK MAY
REASONABLY REQUEST FROM TIME TO TIME TO ENSURE THAT THE OBLIGATIONS UNDER THE
LOAN DOCUMENTS ARE SECURED BY SUBSTANTIALLY ALL OF THE ASSETS OF THE BORROWER
AND ITS SUBSIDIARIES, IN EACH CASE AS THE BANK MAY DETERMINE, INCLUDING (A) THE
EXECUTION AND DELIVERY OF SECURITY AGREEMENTS, PLEDGE AGREEMENTS, MORTGAGES,
DEEDS OF TRUST, FINANCING STATEMENTS AND OTHER DOCUMENTS, AND THE FILING OR
RECORDING OF ANY OF THE FOREGOING, AND (B) THE DELIVERY OF CERTIFICATED
SECURITIES AND OTHER COLLATERAL WITH RESPECT TO WHICH PERFECTION IS OBTAINED BY
POSSESSION.


 


6.12                          BANKING RELATIONSHIP.  THE BORROWER COVENANTS AND
AGREES, AT ALL TIMES DURING THE TERM OF THIS AGREEMENT, TO UTILIZE THE BANK AS
ITS PRIMARY BANK OF ACCOUNT AND DEPOSITORY FOR ALL FINANCIAL SERVICES, INCLUDING
ALL RECEIPTS, DISBURSEMENTS, CASH MANAGEMENT AND RELATED SERVICES.


 


6.13                          FINANCIAL STATEMENTS AND BOOKS AND RECORDS.  THE
BORROWER SHALL MAKE NO CHANGE WITH RESPECT TO ITS ACCOUNTING PRINCIPLES WITHOUT
GIVING PRIOR NOTIFICATION TO THE BANK.  ALL FINANCIAL STATEMENTS DELIVERED TO
THE BANK WILL ACCURATELY REFLECT THE FINANCIAL CONDITION OF THE BORROWER.  THE
BANK SHALL HAVE THE RIGHT AT ALL TIMES DURING BUSINESS HOURS TO INSPECT THE
BOOKS AND RECORDS OF THE BORROWER AND MAKE EXTRACTS THEREFROM.


 


6.14                          REPORTING REQUIREMENTS.  THE BORROWER SHALL AT ALL
TIMES MAINTAIN A STANDARD AND MODERN SYSTEM OF ACCOUNTING, ON THE ACCRUAL BASIS
OF ACCOUNTING AND IN ALL RESPECTS IN ACCORDANCE WITH GAAP, AND SHALL FURNISH TO
THE BANK OR ITS AUTHORIZED REPRESENTATIVES SUCH INFORMATION REGARDING THE
BUSINESS AFFAIRS, OPERATIONS AND FINANCIAL CONDITION OF THE BORROWER AS THE BANK
SHALL REQUIRE, INCLUDING:


 


(A)           CPA FINANCIAL STATEMENTS.  PROMPTLY WHEN AVAILABLE, AND IN ANY
EVENT, WITHIN 120 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, A COPY OF THE
AUDITED FINANCIAL STATEMENTS OF THE BORROWER AND ANY SUBSIDIARIES FOR SUCH
FISCAL PERIOD, INCLUDING CONSOLIDATED (AND CONSOLIDATING IF REQUIRED BY THE
BANK) BALANCE SHEET, STATEMENT OF INCOME AND RETAINED EARNINGS, STATEMENT OF
CASH FLOWS FOR THE FISCAL PERIOD THEN ENDED AND SUCH OTHER INFORMATION
(INCLUDING NONFINANCIAL INFORMATION) AS THE BANK MAY REQUEST, IN REASONABLE
DETAIL, PREPARED AND CERTIFIED WITHOUT ADVERSE REFERENCE TO GOING CONCERN VALUE
AND WITHOUT QUALIFICATION BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNT OF
RECOGNIZED STANDING, SELECTED BY THE BORROWER AND REASONABLY ACCEPTABLE TO THE
BANK.


 


(B)           MANAGEMENT FINANCIAL STATEMENTS.  PROMPTLY WHEN AVAILABLE, AND IN
ANY EVENT, WITHIN 45 DAYS AFTER THE CLOSE OF EACH FISCAL QUARTER, A COPY OF THE
FINANCIAL STATEMENTS OF THE BORROWER AND ANY SUBSIDIARIES FOR SUCH FISCAL
PERIOD, INCLUDING CONSOLIDATED (AND CONSOLIDATING IF REQUIRED BY THE BANK)
BALANCE SHEET, STATEMENT OF INCOME AND RETAINED EARNINGS, STATEMENT OF CASH
FLOWS FOR THE FISCAL PERIOD THEN ENDED AND SUCH OTHER INFORMATION (INCLUDING
NONFINANCIAL INFORMATION) AS THE BANK MAY REQUEST, IN REASONABLE DETAIL,
PREPARED AND CERTIFIED AS ACCURATE BY THE BORROWER’S TREASURER OR CHIEF
FINANCIAL OFFICER.

 

27

--------------------------------------------------------------------------------


 


(C)           COVENANT COMPLIANCE CERTIFICATES.  CONTEMPORANEOUSLY WITH THE
FURNISHING OF THE FINANCIAL STATEMENTS PURSUANT TO THIS SECTION, A DULY
COMPLETED COMPLIANCE CERTIFICATE IN THE FORM ATTACHED AS EXHIBIT C HERETO, DATED
THE DATE OF SUCH FINANCIAL STATEMENTS AND CERTIFIED AS TRUE AND CORRECT BY AN
APPROPRIATE OFFICER OF THE BORROWER, CONTAINING A COMPUTATION OF EACH OF THE
FINANCIAL COVENANTS SET FORTH IN SECTION 8 AND STATING THAT THE BORROWER HAS NOT
BECOME AWARE OF ANY EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT THAT HAS
OCCURRED AND IS CONTINUING OR, IF THERE IS ANY SUCH EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT DESCRIBING IT AND THE STEPS, IF ANY, BEING TAKEN TO
CURE IT.


 


6.15                          USE OF PROCEEDS.  THE PROCEEDS OF ALL OF THE
LOANS, ADVANCES AND/OR EXTENSIONS OF CREDIT MADE BY THE BANK TO OR FOR THE
BENEFIT OF THE BORROWER AND/OR ITS SUBSIDIARIES PURSUANT TO THIS LOAN AGREEMENT
AND/OR THE LOAN DOCUMENTS WILL BE USED BY THE BORROWER EXCLUSIVELY TO REFINANCE
EXISTING INDEBTEDNESS, FOR THE ISSUANCE OF LETTERS OF CREDIT AS SET FORTH
HEREIN, FOR WORKING CAPITAL AND OTHER GENERAL CORPORATE OR BUSINESS PURPOSES.


 


6.16                          OTHER REPORTS.  WITHIN SUCH PERIOD OF TIME AS THE
BANK MAY SPECIFY, THE BORROWER SHALL DELIVER TO THE BANK SUCH OTHER SCHEDULES
AND REPORTS AS THE BANK MAY REQUIRE.


 


SECTION 7                                             NEGATIVE COVENANTS.


 


7.1                                DEBT.  THE BORROWER SHALL NOT, EITHER
DIRECTLY OR INDIRECTLY, CREATE, ASSUME, INCUR OR HAVE OUTSTANDING ANY DEBT OR
LIABILITIES (INCLUDING PURCHASE MONEY INDEBTEDNESS), OR BECOME LIABLE, WHETHER
AS ENDORSER, GUARANTOR, SURETY OR OTHERWISE, FOR ANY DEBT OR OBLIGATION OF
ANOTHER, EXCEPT:


 


(A)           THE OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
OR ANY OTHER INDEBTEDNESS FROM TIME TO TIME OWING TO THE BANK;


 


(B)           OBLIGATIONS OF THE BORROWER FOR TAXES, ASSESSMENTS, MUNICIPAL OR
OTHER GOVERNMENTAL CHARGES;


 


(C)           OBLIGATIONS OF THE BORROWER FOR ACCOUNTS PAYABLE, OTHER THAN FOR
MONEY BORROWED, INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(D)           ENDORSEMENT FOR COLLECTION OR DEPOSIT OF COMMERCIAL PAPER RECEIVED
IN THE ORDINARY COURSE OF BUSINESS; AND


 


(E)           PURCHASE MONEY INDEBTEDNESS SECURED BY THE ASSETS OF THE BORROWER
PURCHASED WITH THE PROCEEDS OF SUCH PURCHASE MONEY INDEBTEDNESS IN AN AGGREGATE
AMOUNT NOT TO EXCEED $1,000,000.


 


7.2                                ENCUMBRANCES.  THE BORROWER SHALL NOT, EITHER
DIRECTLY OR INDIRECTLY, CREATE, ASSUME, INCUR OR SUFFER OR PERMIT TO EXIST ANY
LIEN, SECURITY INTEREST OR CHARGE OF ANY KIND OR CHARACTER UPON ANY ASSET OF THE
BORROWER OR ITS SUBSIDIARIES, WHETHER OWNED AT THE DATE HEREOF OR HEREAFTER
ACQUIRED, EXCEPT FOR PERMITTED LIENS.

 

28

--------------------------------------------------------------------------------


 


7.3                                TRANSFER; MERGER; SALES.  THE BORROWER SHALL
NOT, WHETHER IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS, (A) BE A
PARTY TO ANY MERGER OR CONSOLIDATION, OR PURCHASE OR OTHERWISE ACQUIRE ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR ANY CAPITAL SECURITIES OF ANY CLASS OF, OR
ANY PARTNERSHIP OR JOINT VENTURE INTEREST IN, ANY OTHER ENTITY, EXCEPT FOR
(I) ANY SUCH MERGER, CONSOLIDATION, SALE, TRANSFER, CONVEYANCE, LEASE OR
ASSIGNMENT OF OR BY ANY SUBSIDIARY INTO THE BORROWER OR INTO ANY OTHER DOMESTIC
SUBSIDIARY; (II) ANY SUCH PURCHASE OR OTHER ACQUISITION BY THE BORROWER OR ANY
DOMESTIC SUBSIDIARY OF THE ASSETS OR EQUITY INTERESTS OF ANY SUBSIDIARY,
(B) SELL, TRANSFER, CONVEY OR LEASE ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS OR
CAPITAL SECURITIES (INCLUDING THE SALE OF CAPITAL SECURITIES OF ANY SUBSIDIARY),
EXCEPT FOR SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS, OR (C) SELL OR
ASSIGN, WITH OR WITHOUT RECOURSE, ANY RECEIVABLES.


 


7.4                                INVESTMENTS, ACQUISITIONS, LOANS AND
ADVANCES.  THE BORROWER SHALL NOT DIRECTLY OR INDIRECTLY MAKE, RETAIN, OR HAVE
OUTSTANDING ANY INVESTMENTS (WHETHER THROUGH PURCHASE OF STOCK OR OBLIGATIONS OR
OTHERWISE) IN, OR LOANS OR ADVANCES TO, ANY OTHER PERSON OR ENTITY, OR ACQUIRE
ALL OR ANY SUBSTANTIAL PART OF THE ASSETS OR BUSINESS OF ANY OTHER PERSON OR
ENTITY OR DIVISION THEREOF; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT
APPLY TO NOR OPERATE TO PREVENT:


 


(A)           INVESTMENTS IN DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA
OR OF ANY AGENCY OR INSTRUMENTALITY THEREOF WHOSE OBLIGATIONS CONSTITUTE FULL
FAITH AND CREDIT OBLIGATIONS OF THE UNITED STATES OF AMERICA, PROVIDED THAT ANY
SUCH OBLIGATIONS SHALL MATURE WITHIN ONE YEAR OF THE DATE OF ISSUANCE THEREOF;


 


(B)           INVESTMENTS IN COMMERCIAL PAPER RATED AT LEAST P-1 BY MOODY’S
INVESTORS SERVICE, INC., AND AT LEAST A-1 BY STANDARD & POOR’S RATINGS SERVICES
GROUP MATURING WITHIN ONE YEAR OF THE DATE OF ISSUANCE THEREOF; OR


 


(C)           INVESTMENTS IN CERTIFICATES OF DEPOSIT ISSUED BY THE BANK OR BY
ANY UNITED STATES COMMERCIAL BANK HAVING CAPITAL AND SURPLUS OF NOT LESS THAN
$100,000,000 WHICH HAVE A MATURITY OF ONE YEAR OR LESS.


 


7.5                                THIS SECTION HAS BEEN INTENTIONALLY OMITTED.


 


7.6                                TRANSACTIONS WITH AFFILIATES.  THE BORROWER
SHALL NOT, DIRECTLY OR INDIRECTLY, ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION
WITH ANY OF ITS AFFILIATES OR WITH ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE
BORROWER OTHER THAN TRANSACTIONS IN THE ORDINARY COURSE OF, AND PURSUANT TO THE
REASONABLE REQUIREMENTS OF, THE BUSINESS OF THE BORROWER AND UPON FAIR AND
REASONABLE TERMS WHICH ARE FULLY DISCLOSED TO THE BANK AND ARE NO LESS FAVORABLE
TO THE BORROWER THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH TRANSACTION
WITH A PARTY THAT IS NOT AN AFFILIATE OF THE BORROWER.


 


7.7                                UNCONDITIONAL PURCHASE OBLIGATIONS.  THE
BORROWER SHALL NOT AND SHALL NOT PERMIT ANY SUBSIDIARY TO ENTER INTO OR BE A
PARTY TO ANY CONTRACT FOR THE PURCHASE OF MATERIALS, SUPPLIES OR OTHER PROPERTY
OR SERVICES IF SUCH CONTRACT REQUIRES THAT PAYMENT BE MADE BY IT REGARDLESS OF
WHETHER DELIVERY IS EVER MADE OF SUCH MATERIALS, SUPPLIES OR OTHER PROPERTY OR
SERVICES.


 


7.8                                CANCELLATION OF DEBT.  THE BORROWER SHALL
NOT, AND NOT PERMIT ANY SUBSIDIARY TO, CANCEL ANY CLAIM OR DEBT OWING TO IT,
EXCEPT FOR REASONABLE CONSIDERATION OR IN THE ORDINARY

 

29

--------------------------------------------------------------------------------


 


COURSE OF BUSINESS OR OTHERWISE CONSISTENT WITH BORROWER’S HISTORICAL PRACTICES
WITH REGARD TO ITS ACCOUNTS RECEIVABLE.


 


7.9                                INCONSISTENT AGREEMENTS.  THE BORROWER SHALL
NOT AND SHALL NOT PERMIT ANY SUBSIDIARY TO ENTER INTO ANY AGREEMENT CONTAINING
ANY PROVISION WHICH WOULD (A) BE VIOLATED OR BREACHED BY ANY BORROWING BY THE
BORROWER HEREUNDER OR BY THE PERFORMANCE BY THE BORROWER OR ANY SUBSIDIARY OF
ANY OF ITS OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR
(B) PROHIBIT THE BORROWER OR ANY SUBSIDIARY FROM GRANTING TO THE BANK A LIEN ON
ANY OF ITS ASSETS.


 


7.10                          USE OF PROCEEDS.  NEITHER THE BORROWER NOR ANY OF
ITS SUBSIDIARIES OR AFFILIATES SHALL USE ANY PORTION OF THE PROCEEDS OF THE
LOANS, EITHER DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF PURCHASING ANY
SECURITIES UNDERWRITTEN BY AN THE BANK OR ANY OF ITS AFFILIATES.


 


7.11                          BUSINESS ACTIVITIES; CHANGE OF LEGAL STATUS AND
ORGANIZATIONAL DOCUMENTS.  THE BORROWER SHALL NOT AND SHALL NOT PERMIT ANY
SUBSIDIARY TO (A) ENGAGE IN ANY LINE OF BUSINESS OTHER THAN THE BUSINESSES
ENGAGED IN ON THE DATE HEREOF AND BUSINESSES REASONABLY RELATED THERETO,
(B) CHANGE ITS NAME, ITS TYPE OF ORGANIZATION, ITS JURISDICTION OF ORGANIZATION
OR OTHER LEGAL STRUCTURE, OR (C) PERMIT ITS CHARTER, BYLAWS OR OTHER
ORGANIZATIONAL DOCUMENTS TO BE AMENDED OR MODIFIED IN ANY WAY WHICH COULD
REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT THE INTERESTS OF THE BANK.


 


SECTION 8                                             FINANCIAL COVENANTS.


 


8.1                                TANGIBLE NET WORTH.  AS OF THE END OF THEIR
FISCAL QUARTER ENDING DECEMBER 31, 2008 AND EACH OF THEIR SUBSEQUENT FISCAL
QUARTERS, THE BORROWER AND ITS SUBSIDIARIES SHALL MAINTAIN CONSOLIDATED TANGIBLE
NET WORTH IN AN AMOUNT NOT LESS THAN TEN MILLION AND 00/100 DOLLARS
($10,000,000.00).


 


8.2                                LIABILITIES TO TANGIBLE NET WORTH.  AS OF THE
END OF THEIR FISCAL QUARTER ENDING DECEMBER 31, 2008 AND EACH OF THEIR
SUBSEQUENT FISCAL QUARTERS, THE BORROWER AND ITS SUBSIDIARIES SHALL MAINTAIN A
RATIO OF (I) CONSOLIDATED LIABILITIES TO (II) CONSOLIDATED TANGIBLE NET WORTH
WHICH SHALL NOT EXCEED 1.50 TO 1.00.


 


8.3                                INTEREST COVERAGE RATIO.  AS OF THE END OF
THEIR FISCAL QUARTER ENDING DECEMBER 31, 2008 AND EACH OF THEIR SUBSEQUENT
FISCAL QUARTERS, THE BORROWER AND ITS SUBSIDIARIES SHALL MAINTAIN A RATIO OF
CONSOLIDATED EBITDA TO CONSOLIDATED INTEREST CHARGES OF NOT LESS THAN 2.00 TO
1.00.


 


SECTION 9                                             EVENTS OF DEFAULT.


 

The Borrower, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).

 


9.1                                NONPAYMENT OF OBLIGATIONS.  ANY AMOUNT DUE
AND OWING ON ANY OF THE OBLIGATIONS, WHETHER BY ITS TERMS OR AS OTHERWISE
PROVIDED HEREIN, IS NOT PAID WITHIN 5 DAYS OF THE DATE UPON WHICH IT IS DUE.

 

30

--------------------------------------------------------------------------------


 


9.2                                MISREPRESENTATION.  ANY ORAL OR WRITTEN
WARRANTY, REPRESENTATION, CERTIFICATE OR STATEMENT OF ANY OBLIGOR IN THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OTHER AGREEMENT WITH THE BANK SHALL
BE FALSE IN ANY MATERIAL RESPECT WHEN MADE OR AT ANY TIME THEREAFTER, OR IF ANY
FINANCIAL DATA OR ANY OTHER INFORMATION NOW OR HEREAFTER FURNISHED TO THE BANK
BY OR ON BEHALF OF ANY OBLIGOR SHALL PROVE TO BE FALSE, INACCURATE OR MISLEADING
IN ANY MATERIAL RESPECT.


 


9.3                                NONPERFORMANCE.


 


(A)           ANY FAILURE TO PERFORM OR DEFAULT IN THE PERFORMANCE OF ANY
COVENANT, CONDITION OR AGREEMENT CONTAINED IN SECTIONS 6.1, 6.5, 6.7, 6.14, 7.1,
7.2, 7.3, 7.4, 7.5, 7.10, 8.1, 8.2 OR 8.3 OF THIS AGREEMENT; OR


 


(B)           ANY FAILURE TO PERFORM OR DEFAULT IN THE PERFORMANCE OF ANY
COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT, IN THE OTHER LOAN
DOCUMENTS OR ANY OTHER AGREEMENT WITH THE BANK WHICH COVENANT, CONDITION OR
AGREEMENT IS NOT SPECIFICALLY REFERENCED IN SECTION 9.3(A) HEREOF, WHICH FAILURE
TO PERFORM OR DEFAULT IN PERFORMANCE IS NOT REMEDIED WITHIN 5 DAYS AFTER THE
DATE ON WHICH SUCH FAILURE TO PERFORM OR DEFAULT SHALL HAVE OCCURRED.


 


9.4                                DEFAULT UNDER LOAN DOCUMENTS.  A DEFAULT
BEYOND ANY GRACE OR CURE PERIOD UNDER ANY OF THE OTHER LOAN DOCUMENTS, ALL OF
WHICH COVENANTS, CONDITIONS AND AGREEMENTS CONTAINED THEREIN ARE HEREBY
INCORPORATED IN THIS AGREEMENT BY EXPRESS REFERENCE, SHALL BE AND CONSTITUTE AN
EVENT OF DEFAULT UNDER THIS AGREEMENT AND ANY OTHER OF THE OBLIGATIONS.


 


9.5                                DEFAULT UNDER OTHER DEBT.  ANY DEFAULT BY ANY
OBLIGOR IN THE PAYMENT OF ANY INDEBTEDNESS FOR ANY OTHER OBLIGATION BEYOND ANY
PERIOD OF GRACE PROVIDED WITH RESPECT THERETO OR IN THE PERFORMANCE OF ANY OTHER
TERM, CONDITION OR COVENANT CONTAINED IN ANY AGREEMENT (INCLUDING ANY CAPITAL OR
OPERATING LEASE OR ANY AGREEMENT IN CONNECTION WITH THE DEFERRED PURCHASE PRICE
OF PROPERTY) UNDER WHICH ANY SUCH OBLIGATION IS CREATED, THE EFFECT OF SUCH
DEFAULT IS TO CAUSE OR PERMIT THE HOLDER OF SUCH OBLIGATION (OR THE OTHER PARTY
TO SUCH OTHER AGREEMENT) TO CAUSE SUCH OBLIGATION TO BECOME DUE PRIOR TO ITS
STATED MATURITY OR TERMINATE SUCH OTHER AGREEMENT AND COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


9.6                                OTHER MATERIAL OBLIGATIONS.  ANY DEFAULT IN
THE PAYMENT WHEN DUE, OR IN THE PERFORMANCE OR OBSERVANCE OF, ANY MATERIAL
OBLIGATION OF, OR CONDITION AGREED TO BY, ANY OBLIGOR WITH RESPECT TO ANY
MATERIAL PURCHASE OR LEASE OF GOODS OR SERVICES WHERE SUCH DEFAULT, SINGLY OR IN
THE AGGREGATE WITH ALL OTHER SUCH DEFAULTS, MIGHT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT, WHICH DEFAULT HAS NOT BEEN REMEDIED WITHIN 5 DAYS
AFTER THE DATE ON WHICH SUCH DEFAULT SHALL HAVE OCCURRED.


 


9.7                                BANKRUPTCY, INSOLVENCY, ETC.  ANY OBLIGOR
BECOMES INSOLVENT OR GENERALLY FAILS TO PAY, OR ADMITS IN WRITING ITS INABILITY
OR REFUSAL TO PAY, DEBTS AS THEY BECOME DUE; OR ANY OBLIGOR APPLIES FOR,
CONSENTS TO, OR ACQUIESCES IN THE APPOINTMENT OF A TRUSTEE, RECEIVER OR OTHER
CUSTODIAN FOR SUCH OBLIGOR OR ANY PROPERTY THEREOF, OR MAKES A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR, IN THE ABSENCE OF SUCH APPLICATION,
CONSENT OR ACQUIESCENCE, A TRUSTEE, RECEIVER OR OTHER CUSTODIAN IS APPOINTED FOR
ANY OBLIGOR OR FOR A SUBSTANTIAL PART OF THE PROPERTY OF ANY THEREOF AND IS NOT
DISCHARGED WITHIN NINETY (90) DAYS; OR ANY BANKRUPTCY, REORGANIZATION, DEBT

 

31

--------------------------------------------------------------------------------


 


ARRANGEMENT, OR OTHER CASE OR PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY LAW,
OR ANY DISSOLUTION OR LIQUIDATION PROCEEDING, IS COMMENCED IN RESPECT OF ANY
OBLIGOR, AND IF SUCH CASE OR PROCEEDING IS NOT COMMENCED BY SUCH OBLIGOR, IT IS
CONSENTED TO OR ACQUIESCED IN BY SUCH OBLIGOR, OR REMAINS UNDISMISSED FOR NINETY
(90) DAYS; OR ANY OBLIGOR TAKES ANY ACTION TO AUTHORIZE, OR IN FURTHERANCE OF,
ANY OF THE FOREGOING.


 


9.8                                JUDGMENTS.  THE ENTRY OF ANY FINAL JUDGMENT,
DECREE, LEVY, ATTACHMENT, GARNISHMENT OR OTHER PROCESS, OR THE FILING OF ANY
LIEN AGAINST ANY OBLIGOR WHICH (A) IS NOT FULLY COVERED BY INSURANCE, AND SUCH
JUDGMENT OR OTHER PROCESS SHALL NOT HAVE BEEN, WITHIN THIRTY (30) DAYS FROM THE
ENTRY THEREOF, (I) BONDED OVER TO THE SATISFACTION OF THE BANK AND APPEALED,
(II) VACATED, OR (III) DISCHARGED AND (B) COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


9.9                                CHANGE IN CONTROL.  THE OCCURRENCE OF ANY
CHANGE IN CONTROL.


 


9.10                          MATERIAL ADVERSE EFFECT.  THE OCCURRENCE OF ANY
EVENT WHICH HAS A MATERIAL ADVERSE EFFECT ON THE BORROWER.


 


SECTION 10                                      REMEDIES.


 


10.1                          RIGHTS AND REMEDIES.  UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, THE BANK SHALL HAVE ALL RIGHTS, POWERS AND REMEDIES SET FORTH
IN THE LOAN DOCUMENTS, IN ANY WRITTEN AGREEMENT OR INSTRUMENT (OTHER THAN THIS
AGREEMENT OR THE LOAN DOCUMENTS) RELATING TO ANY OF THE OBLIGATIONS OR ANY
SECURITY HEREFORE, AS A SECURED PARTY UNDER THE UCC OR AS OTHERWISE PROVIDED AT
LAW OR IN EQUITY.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BANK
MAY, AT ITS OPTION UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, DECLARE ITS
COMMITMENTS TO THE BORROWER TO BE TERMINATED AND ALL OBLIGATIONS TO BE
IMMEDIATELY DUE AND PAYABLE, PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT UNDER SECTIONS 9.6, 9.7, 9.8 OR 9.10, ALL COMMITMENTS OF THE
BANK TO THE BORROWER SHALL IMMEDIATELY TERMINATE AND ALL OBLIGATIONS SHALL BE
AUTOMATICALLY DUE AND PAYABLE, ALL WITHOUT DEMAND, NOTICE OR FURTHER ACTION OF
ANY KIND REQUIRED ON THE PART OF THE BANK. THE BORROWER HEREBY WAIVES ANY AND
ALL PRESENTMENT, DEMAND, NOTICE OF DISHONOR, PROTEST, AND ALL OTHER NOTICES AND
DEMANDS IN CONNECTION WITH THE ENFORCEMENT OF BANK’S RIGHTS UNDER THE LOAN
DOCUMENTS, AND HEREBY CONSENTS TO, AND WAIVES NOTICE OF RELEASE, WITH OR WITHOUT
CONSIDERATION, OF ANY BORROWER OR OF ANY COLLATERAL FOR THE LOANS,
NOTWITHSTANDING ANYTHING CONTAINED HEREIN OR IN THE LOAN DOCUMENTS TO THE
CONTRARY.


 


10.2                          NO WAIVER.  NO EVENT OF DEFAULT SHALL BE WAIVED BY
THE BANK EXCEPT IN WRITING.  NO FAILURE OR DELAY ON THE PART OF THE BANK IN
EXERCISING ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER OF THE
EXERCISE OF THE SAME OR ANY OTHER RIGHT AT ANY OTHER TIME; NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY
HEREUNDER.  THERE SHALL BE NO OBLIGATION ON THE PART OF THE BANK TO EXERCISE ANY
REMEDY AVAILABLE TO THE BANK IN ANY ORDER.  THE REMEDIES PROVIDED FOR HEREIN ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED AT LAW OR IN EQUITY.  THE
BORROWER AGREES THAT IN THE EVENT THAT THE BORROWER FAILS TO PERFORM, OBSERVE OR
DISCHARGE ANY OF ITS OBLIGATIONS OR LIABILITIES UNDER THIS AGREEMENT OR ANY
OTHER AGREEMENTS WITH THE BANK, NO REMEDY OF LAW WILL PROVIDE ADEQUATE RELIEF TO
THE BANK, AND FURTHER

 

32

--------------------------------------------------------------------------------


 


AGREES THAT THE BANK SHALL BE ENTITLED TO TEMPORARY AND PERMANENT INJUNCTIVE
RELIEF IN ANY SUCH CASE WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES.


 


SECTION 11                                      MISCELLANEOUS.


 


11.1                          ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (I) CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF; AND (II) ARE THE FINAL
EXPRESSION OF THE INTENTIONS OF THE BORROWER AND THE BANK.  NO PROMISES, EITHER
EXPRESSED OR IMPLIED, EXIST BETWEEN THE BORROWER AND THE BANK, UNLESS CONTAINED
HEREIN OR THEREIN.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS,
SUPERSEDES ALL NEGOTIATIONS, REPRESENTATIONS, WARRANTIES, COMMITMENTS, TERM
SHEETS, DISCUSSIONS, NEGOTIATIONS, OFFERS OR CONTRACTS (OF ANY KIND OR NATURE,
WHETHER ORAL OR WRITTEN) PRIOR TO OR CONTEMPORANEOUS WITH THE EXECUTION HEREOF
WITH RESPECT TO ANY MATTER, DIRECTLY OR INDIRECTLY RELATED TO THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE THE RESULT OF NEGOTIATIONS AMONG THE BANK, THE BORROWER AND THE
OTHER PARTIES THERETO, AND HAVE BEEN REVIEWED (OR HAVE HAD THE OPPORTUNITY TO BE
REVIEWED) BY COUNSEL TO ALL SUCH PARTIES, AND ARE THE PRODUCTS OF ALL PARTIES. 
ACCORDINGLY, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE CONSTRUED
MORE STRICTLY AGAINST THE BANK MERELY BECAUSE OF THE BANK’S INVOLVEMENT IN THEIR
PREPARATION.


 


11.2                          AMENDMENTS.  NO AMENDMENT, MODIFICATION OR WAIVER
OF, OR CONSENT WITH RESPECT TO, ANY PROVISION OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND ACKNOWLEDGED BY THE BANK, AND THEN ANY SUCH AMENDMENT, MODIFICATION,
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN.


 


11.3                          WAIVER OF DEFENSES.  THE BORROWER, ON BEHALF OF
ITSELF OF ANY OF THE OBLIGATIONS, WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE
OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR HEREAFTER
MAY HAVE TO ANY ACTION BY THE BANK IN ENFORCING THIS AGREEMENT.  PROVIDED THE
BANK ACTS IN GOOD FAITH, THE BORROWER RATIFIES AND CONFIRMS WHATEVER THE BANK
MAY DO PURSUANT TO THE TERMS OF THIS AGREEMENT.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.


 


11.4                          FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE BANK FROM BRINGING
SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION.  THE BORROWER
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF ILLINOIS SITTING IN THE COUNTY OF COOK AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE.  THE

 

33

--------------------------------------------------------------------------------


 


BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
ILLINOIS.  THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.


 


11.5         WAIVER OF JURY TRIAL.  THE BANK AND THE BORROWER, AFTER CONSULTING
OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT,
ANY NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL,
OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND THE BORROWER ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.


 


11.6         ASSIGNABILITY.  THE BANK MAY AT ANY TIME ASSIGN THE BANK’S RIGHTS
IN THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS, OR ANY PART
THEREOF AND TRANSFER THE BANK’S RIGHTS IN ANY OR ALL COLLATERAL FOR THE LOANS,
AND THE BANK THEREAFTER SHALL BE RELIEVED FROM ALL LIABILITY WITH RESPECT TO
SUCH COLLATERAL.  IN ADDITION, THE BANK MAY AT ANY TIME SELL ONE OR MORE
PARTICIPATIONS IN THE LOANS.  THE BORROWER MAY NOT SELL OR ASSIGN THIS
AGREEMENT, OR ANY OTHER AGREEMENT WITH THE BANK OR ANY PORTION THEREOF, EITHER
VOLUNTARILY OR BY OPERATION OF LAW, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
BANK.  THIS AGREEMENT SHALL BE BINDING UPON THE BANK AND THE BORROWER AND THEIR
RESPECTIVE LEGAL REPRESENTATIVES AND SUCCESSORS.  ALL REFERENCES HEREIN TO THE
BORROWER SHALL BE DEEMED TO INCLUDE ANY SUCCESSORS, WHETHER IMMEDIATE OR
REMOTE.  IN THE CASE OF A JOINT VENTURE OR PARTNERSHIP, THE TERM “BORROWER”
SHALL BE DEEMED TO INCLUDE ALL JOINT VENTURERS OR PARTNERS THEREOF, WHO SHALL BE
JOINTLY AND SEVERALLY LIABLE HEREUNDER.


 


11.7         CONFIDENTIALITY.  THE BANK AGREES TO USE COMMERCIALLY REASONABLE
EFFORTS (EQUIVALENT TO THE EFFORTS THE BANK APPLIES TO MAINTAIN THE
CONFIDENTIALITY OF ITS OWN CONFIDENTIAL INFORMATION) TO MAINTAIN AS CONFIDENTIAL
ALL CONFIDENTIAL INFORMATION, EXCEPT THAT THE BANK MAY DISCLOSE CONFIDENTIAL
INFORMATION (A) TO PERSONS EMPLOYED OR ENGAGED BY THE BANK IN EVALUATING,
APPROVING, STRUCTURING OR ADMINISTERING THE LOANS; (B) TO ANY ASSIGNEE OR
PARTICIPANT OR POTENTIAL ASSIGNEE OR PARTICIPANT THAT HAS AGREED TO COMPLY WITH
THE COVENANT CONTAINED IN THIS SECTION 11.7 (AND ANY SUCH ASSIGNEE OR
PARTICIPANT OR POTENTIAL ASSIGNEE OR PARTICIPANT MAY DISCLOSE SUCH INFORMATION
TO PERSONS EMPLOYED OR ENGAGED BY THEM AS DESCRIBED IN CLAUSE (A) ABOVE); (C) AS
REQUIRED OR REQUESTED BY ANY FEDERAL OR STATE REGULATORY AUTHORITY OR EXAMINER,
OR ANY INSURANCE INDUSTRY ASSOCIATION, OR AS REASONABLY BELIEVED BY THE BANK TO
BE COMPELLED BY ANY COURT DECREE,

 

34

--------------------------------------------------------------------------------


 


SUBPOENA OR LEGAL OR ADMINISTRATIVE ORDER OR PROCESS; (D) AS, ON THE ADVICE OF
THE BANK’S COUNSEL, IS REQUIRED BY LAW; (E) IN CONNECTION WITH THE EXERCISE OF
ANY RIGHT OR REMEDY UNDER THE LOAN DOCUMENTS OR IN CONNECTION WITH ANY
LITIGATION TO WHICH THE BANK IS A PARTY; (F) TO ANY NATIONALLY RECOGNIZED RATING
AGENCY THAT REQUIRES ACCESS TO INFORMATION ABOUT THE BANK’S INVESTMENT PORTFOLIO
IN CONNECTION WITH RATINGS ISSUED WITH RESPECT TO THE BANK; (G) WITH THE PRIOR
WRITTEN CONSENT OF BORROWER; OR (H) THAT CEASES TO BE CONFIDENTIAL THROUGH NO
FAULT OF THE BANK, IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM DISCLOSURE OF
CONFIDENTIAL INFORMATION IS MADE WILL FIRST BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL.  THE BANK AGREES THAT IT SHALL BE RESPONSIBLE FOR THE BREACH OF
ANY OF THE TERMS HEREOF BY ANY THIRD PARTY TO WHOM THE BANK DISCLOSES
CONFIDENTIAL INFORMATION PURSUANT TO THIS SECTION 11.7.


 


11.8         BINDING EFFECT.  THIS AGREEMENT SHALL BECOME EFFECTIVE UPON
EXECUTION BY THE BORROWER AND THE BANK.  IF THIS AGREEMENT IS NOT DATED OR
CONTAINS ANY BLANKS WHEN EXECUTED BY THE BORROWER, THE BANK IS HEREBY
AUTHORIZED, WITHOUT NOTICE TO THE BORROWER, TO DATE THIS AGREEMENT AS OF THE
DATE WHEN IT WAS EXECUTED BY THE BORROWER, AND TO COMPLETE ANY SUCH BLANKS
ACCORDING TO THE TERMS UPON WHICH THIS AGREEMENT IS EXECUTED.


 


11.9         GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE DELIVERED AND ACCEPTED IN AND SHALL BE DEEMED TO BE CONTRACTS MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS (BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS) APPLICABLE TO CONTRACTS MADE AND TO
BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.


 


11.10       ENFORCEABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY,
UNENFORCEABLE OR INVALID UNDER ANY JURISDICTION, SUCH PROVISION SHALL AS TO SUCH
JURISDICTION, BE SEVERABLE AND BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION
OR INVALIDITY, WITHOUT INVALIDATING THE REMAINING PROVISIONS OF THIS AGREEMENT
OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


11.11       SURVIVAL OF BORROWER REPRESENTATIONS.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER HEREIN SHALL,
NOTWITHSTANDING ANY INVESTIGATION BY THE BANK, BE DEEMED MATERIAL AND RELIED
UPON BY THE BANK AND SHALL SURVIVE THE MAKING AND EXECUTION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND SHALL BE DEEMED TO BE CONTINUING
REPRESENTATIONS AND WARRANTIES UNTIL SUCH TIME AS THE BORROWER HAS FULFILLED ALL
OF ITS OBLIGATIONS TO THE BANK, AND THE BANK HAS BEEN INDEFEASIBLY PAID IN FULL
IN CASH.  THE BANK, IN EXTENDING FINANCIAL ACCOMMODATIONS TO THE BORROWER, IS
EXPRESSLY ACTING AND RELYING ON THE AFORESAID REPRESENTATIONS AND WARRANTIES.


 


11.12       EXTENSIONS OF BANK’S COMMITMENT.  THIS AGREEMENT SHALL GOVERN THE
TERMS OF (I) ANY EXTENSIONS OR RENEWALS OF THE BANK’S COMMITMENT HEREUNDER, AND
(II) ANY REPLACEMENT NOTE EXECUTED BY THE BORROWER AND ACCEPTED BY THE BANK IN
ITS SOLE AND ABSOLUTE DISCRETION IN SUBSTITUTION FOR ANY NOTE EVIDENCING A LOAN.

 

35

--------------------------------------------------------------------------------


 


11.13                     TIME OF ESSENCE.  TIME IS OF THE ESSENCE IN MAKING
PAYMENTS OF ALL AMOUNTS DUE THE BANK UNDER THIS AGREEMENT AND IN THE PERFORMANCE
AND OBSERVANCE BY THE BORROWER OF EACH COVENANT, AGREEMENT, PROVISION AND TERM
OF THIS AGREEMENT.


 


11.14                     COUNTERPARTS; FACSIMILE SIGNATURES.  THIS AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES
HERETO ON SEPARATE COUNTERPARTS AND EACH SUCH COUNTERPART SHALL BE DEEMED TO BE
AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE
SAME AGREEMENT.  RECEIPT OF AN EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY
FACSIMILE OR OTHER ELECTRONIC TRANSMISSION SHALL CONSTITUTE EFFECTIVE DELIVERY
THEREOF. ELECTRONIC RECORDS OF EXECUTED LOAN DOCUMENTS MAINTAINED BY THE BANK
SHALL BE DEEMED TO BE ORIGINALS THEREOF.


 


11.15                     NOTICES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
BORROWER WAIVES ALL NOTICES AND DEMANDS IN CONNECTION WITH THE ENFORCEMENT OF
THE BANK’S RIGHTS HEREUNDER.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS PROVIDED FOR HEREUNDER SHALL BE IN WRITING (INCLUDING, WITHOUT
LIMITATION, NOTICE BY TELECOPY) AND ADDRESSED TO THE BORROWER OR THE BANK AT THE
ADDRESS OR TELECOPIER NUMBER SHOWN FOR EACH PARTY, RESPECTIVELY, BELOW OR, AS TO
EACH PARTY, AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A
WRITTEN NOTICE TO EACH OTHER PARTY COMPLYING AS TO DELIVERY WITH THE TERMS OF
THIS SUBSECTION.


 

If to the Bank, to:

 

Harris N.A.

111 West Monroe Street

Chicago, Illinois  60603

Attention: James Hess, Senior Vice President

Telephone:     (312) 461-5026

Facsimile:      (312) 461-6190

 

with a copy to:

 

Janet A. Stiven, Esq.

Dykema Gossett PLLC

10 South Wacker Drive

Suite 2300

Chicago, Illinois  60606

Telephone: (312) 627-2153

Facsimile: (866) 547-9401

 

if to the Borrower, to:

 

KOSS Corporation

4129 North Port Washington Avenue

Milwaukee, Wisconsin  53212

Telephone:  [·]

Facsimile:  [·]

 

36

--------------------------------------------------------------------------------


 

with a copy to:

 

John E. Garda

K&L Gates LLP

1717 Main Street

Suite 2800

Dallas, TX 75043

Telephone:  (214) 939-5563

Facsimile:  (214) 939-5849

 

All notices addressed as above shall be deemed to have been properly given
(i) if given by facsimile, when such facsimile is transmitted to the facsimile
number specified in this Section and a confirmation of such facsimile has been
received by the sender; (ii) if mailed by certified or registered mail, return
receipt requested, postage prepaid, on the fifth (5th) day following the day
such notice is deposited in any post office station or letter box; or (iii) if
served in person or sent by recognized overnight courier, when delivered at the
addresses specified in this Section.  No notice to or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 


11.16                     RELEASE OF CLAIMS AGAINST BANK.  IN CONSIDERATION OF
THE BANK MAKING THE LOANS, THE BORROWER AND ALL OTHER OBLIGORS DO EACH HEREBY
RELEASE AND DISCHARGE THE BANK OF AND FROM ANY AND ALL CLAIMS, HARM, INJURY, AND
DAMAGE OF ANY AND EVERY KIND, KNOWN OR UNKNOWN, LEGAL OR EQUITABLE, WHICH ANY
OBLIGOR MAY HAVE AGAINST THE BANK FROM THE DATE OF THEIR RESPECTIVE FIRST
CONTACT WITH THE BANK UNTIL THE DATE OF THIS AGREEMENT INCLUDING ANY CLAIM
ARISING FROM ANY REPORTS (ENVIRONMENTAL REPORTS, SURVEYS, APPRAISALS, ETC.)
PREPARED BY ANY PARTIES HIRED OR RECOMMENDED BY THE BANK.  THE BORROWER AND ALL
OTHER OBLIGORS CONFIRM TO BANK THAT THEY HAVE REVIEWED THE EFFECT OF THIS
RELEASE WITH COMPETENT LEGAL COUNSEL OF THEIR CHOICE, OR HAVE BEEN AFFORDED THE
OPPORTUNITY TO DO SO, PRIOR TO EXECUTION OF THIS AGREEMENT AND THE LOAN
DOCUMENTS AND DO EACH ACKNOWLEDGE AND AGREE THAT THE BANK IS RELYING UPON THIS
RELEASE IN EXTENDING THE LOANS TO THE BORROWER.


 


11.17                     COSTS, FEES AND EXPENSES.  THE BORROWER SHALL PAY OR
REIMBURSE THE BANK FOR ALL REASONABLE COSTS, FEES AND EXPENSES INCURRED BY THE
BANK OR FOR WHICH THE BANK BECOMES OBLIGATED IN CONNECTION WITH THE NEGOTIATION,
PREPARATION, DUE DILIGENCE, CONSUMMATION, COLLECTION OF THE OBLIGATIONS OR
ENFORCEMENT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL OTHER DOCUMENTS
PROVIDED FOR HEREIN OR DELIVERED OR TO BE DELIVERED HEREUNDER OR IN CONNECTION
HEREWITH (INCLUDING ANY AMENDMENT, SUPPLEMENT OR WAIVER TO ANY LOAN DOCUMENT),
OR DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT THEREOF,
INCLUDING, WITHOUT LIMITATION, REASONABLE CONSULTANTS’ FEES AND ATTORNEYS’ FEES
AND TIME CHARGES OF COUNSEL TO THE BANK, WHICH SHALL ALSO INCLUDE ATTORNEYS’
FEES AND TIME CHARGES OF ATTORNEYS WHO MAY BE EMPLOYEES OF THE BANK OR ANY
AFFILIATE OF THE BANK, PLUS COSTS AND EXPENSES OF SUCH ATTORNEYS OR OF THE BANK;
SEARCH FEES, COSTS AND EXPENSES; AND ALL TAXES PAYABLE IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, WHETHER OR NOT THE TRANSACTION
CONTEMPLATED HEREBY SHALL BE CONSUMMATED.  IN FURTHERANCE OF THE FOREGOING, THE
BORROWER SHALL PAY ANY AND ALL STAMP AND OTHER TAXES, UCC SEARCH FEES, FILING
FEES AND OTHER COSTS AND EXPENSES IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO BE DELIVERED

 

37

--------------------------------------------------------------------------------


 


HEREUNDER, AND AGREES TO SAVE AND HOLD THE BANK HARMLESS FROM AND AGAINST ANY
AND ALL LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY IN PAYING OR
OMISSION TO PAY SUCH COSTS AND EXPENSES.  THAT PORTION OF THE OBLIGATIONS
CONSISTING OF COSTS, EXPENSES OR ADVANCES TO BE REIMBURSED BY THE BORROWER TO
THE BANK PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WHICH ARE NOT
PAID ON OR PRIOR TO THE DATE HEREOF SHALL BE PAYABLE BY THE BORROWER TO THE BANK
ON DEMAND.  IF AT ANY TIME OR TIMES HEREAFTER THE BANK: (A) EMPLOYS COUNSEL FOR
ADVICE OR OTHER REPRESENTATION (I) WITH RESPECT TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, (II) TO REPRESENT THE BANK IN ANY LITIGATION, CONTEST, DISPUTE,
SUIT OR PROCEEDING OR TO COMMENCE, DEFEND, OR INTERVENE OR TO TAKE ANY OTHER
ACTION IN OR WITH RESPECT TO ANY LITIGATION, CONTEST, DISPUTE, SUIT, OR
PROCEEDING (WHETHER INSTITUTED BY THE BANK, THE BORROWER, OR ANY OTHER PARTY) IN
ANY WAY OR RESPECT RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
BORROWER’S BUSINESS OR AFFAIRS, OR (III) TO ENFORCE ANY RIGHTS OF THE BANK
AGAINST THE BORROWER OR ANY OTHER PARTY THAT MAY BE OBLIGATED TO THE BANK BY
VIRTUE OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS; (B) TAKES ANY ACTION TO
PROTECT, COLLECT, SELL, LIQUIDATE, OR OTHERWISE DISPOSE OF ANY COLLATERAL FOR
THE LOANS; AND/OR (C) ATTEMPTS TO OR ENFORCES ANY OF THE BANK’S RIGHTS OR
REMEDIES UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE COSTS AND
EXPENSES INCURRED BY THE BANK IN ANY MANNER OR WAY WITH RESPECT TO THE
FOREGOING, SHALL BE PART OF THE OBLIGATIONS, PAYABLE BY THE BORROWER TO THE BANK
ON DEMAND.


 


11.18       INDEMNIFICATION.  THE BORROWER AGREES TO DEFEND (WITH COUNSEL
SATISFACTORY TO THE BANK), PROTECT, INDEMNIFY, EXONERATE AND HOLD HARMLESS EACH
INDEMNIFIED PARTY FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND
DISTRIBUTIONS OF ANY KIND OR NATURE (INCLUDING, WITHOUT LIMITATION, THE
DISBURSEMENTS AND THE REASONABLE FEES OF COUNSEL FOR EACH INDEMNIFIED PARTY
THERETO, WHICH SHALL ALSO INCLUDE, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND TIME CHARGES OF ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNIFIED
PARTY), WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST, ANY
INDEMNIFIED PARTY (WHETHER DIRECT, INDIRECT OR CONSEQUENTIAL AND WHETHER BASED
ON ANY FEDERAL, STATE OR LOCAL LAWS OR REGULATIONS, INCLUDING, WITHOUT
LIMITATION, SECURITIES LAWS, ENVIRONMENTAL LAWS, COMMERCIAL LAWS AND
REGULATIONS, UNDER COMMON LAW OR IN EQUITY, OR BASED ON CONTRACT OR OTHERWISE)
IN ANY MANNER RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS, OR ANY ACT, EVENT OR TRANSACTION RELATED OR ATTENDANT THERETO, THE
PREPARATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE LOAN DOCUMENTS,
INCLUDING THE MAKING OR ISSUANCE AND MANAGEMENT OF THE LOANS, THE USE OR
INTENDED USE OF THE PROCEEDS OF THE LOANS, THE ENFORCEMENT OF THE BANK’S RIGHTS
AND REMEDIES UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, ANY OTHER
INSTRUMENTS AND DOCUMENTS DELIVERED HEREUNDER, OR UNDER ANY OTHER AGREEMENT
BETWEEN THE BORROWER AND THE BANK; PROVIDED, HOWEVER, THAT THE BORROWER SHALL
NOT HAVE ANY OBLIGATIONS HEREUNDER TO ANY INDEMNIFIED PARTY WITH RESPECT TO
MATTERS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE BEEN CAUSED BY OR RESULTING FROM THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF SUCH INDEMNIFIED PARTY.  TO THE EXTENT THAT
THE UNDERTAKING TO INDEMNIFY SET FORTH IN THE PRECEDING SENTENCE MAY BE
UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC POLICY, THE BORROWER SHALL
SATISFY SUCH UNDERTAKING TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.  ANY
LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, COST OR EXPENSE COVERED BY THIS
INDEMNITY SHALL BE PAID TO EACH INDEMNIFIED PARTY ON DEMAND, AND FAILING PROMPT
PAYMENT, TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE
INCURRED BY EACH INDEMNIFIED PARTY UNTIL PAID BY THE BORROWER, SHALL BE ADDED TO
THE OBLIGATIONS OF THE BORROWER.  THE PROVISIONS OF THIS SECTION 11.17 SHALL
SURVIVE THE SATISFACTION AND PAYMENT OF THE OTHER OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.

 

38

--------------------------------------------------------------------------------


 


11.19       REVIVAL AND REINSTATEMENT OF OBLIGATIONS.  IF THE INCURRENCE OR
PAYMENT OF THE OBLIGATIONS BY ANY OBLIGOR OR THE TRANSFER TO THE BANK OF ANY
PROPERTY SHOULD FOR ANY REASON SUBSEQUENTLY BE DECLARED TO BE VOID OR VOIDABLE
UNDER ANY STATE OR FEDERAL LAW RELATING TO CREDITORS’ RIGHTS, INCLUDING
PROVISIONS OF THE BANKRUPTCY CODE RELATING TO FRAUDULENT CONVEYANCES,
PREFERENCES, OR OTHER VOIDABLE OR RECOVERABLE PAYMENTS OF MONEY OR TRANSFERS OF
PROPERTY (COLLECTIVELY, A “VOIDABLE TRANSFER”), AND IF THE BANK IS REQUIRED TO
REPAY OR RESTORE, IN WHOLE OR IN PART, ANY SUCH VOIDABLE TRANSFER, OR ELECTS TO
DO SO UPON THE REASONABLE ADVICE OF ITS COUNSEL, THEN, AS TO ANY SUCH VOIDABLE
TRANSFER, OR THE AMOUNT THEREOF THAT THE BANK IS REQUIRED OR ELECTS TO REPAY OR
RESTORE, AND AS TO ALL REASONABLE COSTS, EXPENSES, AND ATTORNEYS FEES OF THE
BANK, THE OBLIGATIONS SHALL AUTOMATICALLY SHALL BE REVIVED, REINSTATED, AND
RESTORED AND SHALL EXIST AS THOUGH SUCH VOIDABLE TRANSFER HAD NEVER BEEN MADE.


 


11.20       CUSTOMER IDENTIFICATION — USA PATRIOT ACT NOTICE.  THE BANK HEREBY
NOTIFIES THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT
(TITLE III OF PUB. L. 107-56, SIGNED INTO LAW OCTOBER 26, 2001) (THE “ACT”), AND
THE BANK’S POLICIES AND PRACTICES, THE BANK IS REQUIRED TO OBTAIN, VERIFY AND
RECORD CERTAIN INFORMATION AND DOCUMENTATION THAT IDENTIFIES THE BORROWER, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND SUCH OTHER
INFORMATION THAT WILL ALLOW THE BANK TO IDENTIFY THE BORROWER IN ACCORDANCE WITH
THE ACT.


 


[SIGNATURE PAGE TO FOLLOW]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Bank have executed this Loan Agreement
as of the date first above written.

 

 

 

Borrower:

 

 

 

 

 

KOSS CORPORATION, a Delaware
corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Agreed and accepted:

 

 

 

 

Bank:

 

 

 

 

 

HARRIS N.A., a national banking
association

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING NOTE

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COVENANT COMPLIANCE CERTIFICATE

 

See attached.

 

--------------------------------------------------------------------------------